Exhibit 10.1

STIPULATION AND AGREEMENT OF SETTLEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   Recitals    1

2.

   Definitions    6

3.

   The Monetary Settlement Consideration and The Settlement Fund    23

4.

   Agreements Regarding Future Conduct    28

5.

   Third Amended Complaint    31

6.

   Motion for Leave To File Third Amended Complaint, Certification of Settlement
Classes and Preliminary Approval of Settlement    33

7.

   Stipulation in MDL Appeals    37

8.

   Motion for Entry of Final Judgment    38

9.

   Final Settlement Approval    40

10.

   Best Efforts to Effectuate This Settlement    41

11.

   Attorneys’ Fees and Expenses    42

12.

   Class and Settlement Notice Plan    43

13.

   Plan of Administration and Distribution    44

14.

   Opt Outs; Termination by Defendants; Repayment of Monetary Settlement
Consideration    45

15.

   Releases    49

16.

   Covenant Not to Sue or Continue Suit    49

17.

   Waiver of Rights    50

18.

   Additional Releases    51

19.

   Preservation of Discovery Materials    51

20.

   Confidentiality Protection    52

21.

   Termination or Disapproval    53

22.

   This Settlement Is Not an Admission    54

23.

   Binding Effect    55

24.

   Integrated Agreement    55

25.

   Headings    56

26.

   No Party Is the Drafter    56

27.

   Choice of Law    56

28.

   Authorization to Enter Settlement Agreement    56

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

29.

  

Signature

   57

30.

  

Resolution of Disputes; Jurisdiction

   57

31.

  

Publicity

   58

32.

  

Provision of Notice

   60

Exhibits

Exhibit A — Schwartz State FX Case Agreement

Exhibit B — Stipulations in the Other California State FX Cases

Exhibit C — Escrow Agreement

Exhibit D — [Proposed] Third Consolidated Amended Class Action Complaint

Exhibit E — Preliminary Approval Order

Exhibit F — Final Judgment and Order of Dismissal

Exhibit G — Class and Settlement Notice Plan

Exhibit H — Plan of Administration and Distribution

Exhibit I — Exemplar Documents

Exhibit J — Ten State FX Case Counsel

 

ii



--------------------------------------------------------------------------------

1. Recitals.

This Stipulation and Agreement of Settlement (including its exhibits, the
“Settlement Agreement”) is made and entered into on July 20, 2006, and is
submitted to the Court for its approval as set forth below. This Settlement
Agreement is entered into on behalf of: the Representative Plaintiffs and the
Settlement Classes, by and through the Representative Plaintiffs and Plaintiffs’
Co-Lead Counsel; and each of the Defendants, by and through their respective
authorized signatories (all of the above collectively referred to as the
“Parties”).

WHEREAS, by Order dated July 7, 2003 the Court granted in part and denied in
part the Defendants’ motions to dismiss the Consolidated Action, and granted
certain Defendants’ motions to stay and compel arbitration of certain named
plaintiffs’ claims;

WHEREAS, the Second Consolidated Amended Class Action Complaint was filed in the
Consolidated Action on August 15, 2003;

WHEREAS, by Orders dated October 15, 2004, March 9, 2005, June 16, 2005, and
December 7, 2005, the Court certified a damages class, an injunctive relief
class, and a Truth in Lending Act class in the Consolidated Action, excluding,
however, certain cardholders the Court found were subject to enforceable
arbitration agreements;

WHEREAS, Chase and Citibank filed notices of appeal (Nos. 05-1869, 05-1871 and
06-0091) to the United States Court of Appeals for the Second Circuit from the
Court’s March 9, 2005, June 16, 2005 and December 7, 2005 Orders denying in part
their motions to stay and compel arbitration of certain cardholders’ claims in
the Consolidated Action, and plaintiffs filed notices of cross-appeal (Nos.
05-2066 and 06-0372); and appeals Nos. 05-1869, 05-1871, and 05-2066 are fully
briefed, and appeals Nos. 06-0091 and 06-0372 have yet to be briefed;



--------------------------------------------------------------------------------

WHEREAS, plaintiffs in the Consolidated Action filed petitions pursuant to Rule
23(f) of the Federal Rules of Civil Procedure (Nos. 05-8015 and 05-6832), and,
with the prior approval of the Court, pursuant to 28 U.S.C. § 1292(b) (Nos.
05-8022 and 05-6829), for discretionary interlocutory review by the United
States Court of Appeals for the Second Circuit of the Court’s March 9,
2005, June 16, 2005, and December 7, 2005 Orders;

WHEREAS, the Third Amended Complaint alleges that the Defendants (or, as
applicable, their predecessor entities), among other things, individually and in
concert engaged in conduct that allegedly had and has the purpose and effect of,
inter alia, fixing, inflating, Embedding, concealing and/or inadequately
disclosing the nature, pricing and other aspects of Credit Card Foreign
Transactions and Debit Card Foreign Transactions (including, but not limited to,
Foreign Transaction Fees, Base Exchange Amounts, and/or components of both),
allegedly in violation of the Sherman Act, 15 U.S.C. § 1 et seq., the Truth in
Lending Act, 15 U.S.C. § 1601 et seq., and the Electronic Fund Transfer Act, 15
U.S.C. § 1693 et seq., and also alleges that such asserted conduct has violated
various state statutes, including, but not limited to, state statutes relating
to antitrust or unfair competition (e.g., the Cartwright Act, Section 16720 et
seq. of the California Business and Professions Code, or the Donnelly Act,
Section 340 et seq. of the New York General Business Law), disclosure (e.g.,
Article 10 of the New York Personal Property Law, or the Song-Beverly Credit
Card Act, Section 1747 et seq. of the California Civil Code), or consumer
protection or unfair or deceptive acts or practices (e.g., Section 17200 et seq.
of the California Business & Professions Code, Section 17500 et seq. of the
California Business and Professions Code, Section 1750 et seq. of the California
Civil Code, Section 349 of the New York General Business Law, or Sections
37-24-6 and 37-24-31 of the

 

2



--------------------------------------------------------------------------------

South Dakota Codified Laws), and principles of common law and equity, including,
but not limited to, breach of contract, breach of duty, fraud, conversion, good
faith and fair dealing, negligent misrepresentation, unconscionability and
unjust enrichment;

WHEREAS, plaintiffs contend that they have suffered damages as a result of the
Defendants’ alleged conduct and are threatened with future harm;

WHEREAS, each Defendant vigorously denies that it, its predecessors, or any
entity affiliated with it was party to any alleged unlawful conspiracy or
agreement with respect to pricing or procedures concerning Foreign Transactions,
maintains that its pricing and procedures concerning Foreign Transactions have
at all times been pro-competitive, fair and reasonable, not concealed, and
properly and adequately disclosed, and denies that it has violated any federal
or state statute, principle of common law or equity, rule or regulation
whatever;

WHEREAS, arm’s length settlement negotiations have taken place between the
Representative Plaintiffs and Plaintiffs’ Co-Lead Counsel, and the Defendants,
including in connection with, inter alia, six separate JAMS dispute resolution
mediation sessions before the Honorable Edward A. Infante;

WHEREAS, after substantial discovery and investigation of the facts and after
carefully considering applicable law, the Representative Plaintiffs and
Plaintiffs’ Co-Lead Counsel have concluded that: it would be in the best
interests of the Settlement Classes to enter into this Settlement Agreement in
order to avoid the uncertainties of litigation, particularly complex litigation
such as this, and to assure benefits to the Settlement Classes; the terms and
conditions of this Settlement Agreement, and the settlement contemplated hereby
(including, but not limited to, the total Monetary Settlement Consideration of
$336 million, and Defendants’

 

3



--------------------------------------------------------------------------------

agreements with respect to future conduct relating to Foreign Transactions, as
set forth below) are fair, reasonable, and adequate and in the best interests of
all members of the Settlement Classes; and they will be able to submit to the
Court a Class and Settlement Notice Plan that satisfies the requirements of due
process and Rule 23 of the Federal Rules of Civil Procedure, and a Plan of
Administration and Distribution that fairly and adequately addresses the
question of settlement administration, claims submission, and allocation of
monetary payments among members of the Settlement Damages Class;

WHEREAS, plaintiff in the Schwartz State FX Case, on behalf of himself and the
general public, and through the Schwartz State FX Case Counsel (which are also
some of Plaintiffs’ Co-Lead Counsel, and other counsel for plaintiffs in the
Consolidated Action), and MasterCard International Incorporated and Visa, are
concurrently herewith entering into a separate settlement agreement (the
“Schwartz State FX Case Agreement,” a copy of which is attached hereto as
Exhibit A), pursuant to which, inter alia: (i) the parties in the Schwartz State
FX Case are agreeing to dismiss the Schwartz State FX Case; and (ii) MasterCard
International Incorporated and Visa agree to pay amounts totaling $32 million in
attorneys’ fees and expenses to the Schwartz State FX Case Counsel for the
benefit of plaintiff and the general public in the Schwartz State FX Case
according to the terms and conditions of the Schwartz State FX Case Agreement;

WHEREAS, plaintiffs in the Other California State FX Cases, on behalf of
themselves, the Persons they putatively represent, and (where applicable) the
general public in the Other California State FX Cases, and through the Other
California State FX Case Counsel, are concurrently herewith entering into
stipulations with MasterCard International Incorporated

 

4



--------------------------------------------------------------------------------

and Visa in the Other California State FX Cases (the “Stipulations in the Other
California State FX Cases,” copies of which are attached hereto as Exhibit B),
to, inter alia: stay and enjoin those cases pending Final Settlement Approval or
termination of this Settlement Agreement, whichever occurs earlier, and
immediately dismiss those cases with prejudice upon Final Settlement Approval;

WHEREAS, plaintiffs in the Ten State FX Cases, through the Ten State FX Case
Counsel, have been actively negotiating settlement agreements with MasterCard in
the Ten State FX Cases, pursuant to which, if executed, inter alia, MasterCard
will separately agree to pay an aggregate total of $3.35 million to the Ten
State FX Case Counsel in respect of attorneys’ fees and expenses incurred by
plaintiffs in the Ten State FX Cases according to the terms and conditions of
those settlement agreements;

WHEREAS, Defendants have concluded that, despite their good faith belief that
they are not liable for any of the Claims in the Consolidated Action or in the
State FX Cases or otherwise constituting Released Claims and have good defenses
thereto, they will enter into this Settlement Agreement to avoid the further
expense, inconvenience and burden of this litigation, and the distraction and
diversion of their personnel and resources, and to obtain the conclusive and
complete dismissal and/or release of the Consolidated Action, the Claims in the
State FX Cases, and all other Released Claims; and

WHEREAS, the Parties hereto agree that this Settlement Agreement shall not be
deemed or construed to be an admission or evidence of any violation of any
federal or state statute, rule or regulation, or principle of common law or
equity, or of any liability or

 

5



--------------------------------------------------------------------------------

wrongdoing whatever, by any of the Defendants, or of the truth of any of the
Claims asserted in the Third Amended Complaint, any prior complaints in the
Consolidated Action, or elsewhere;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the undersigned,
on behalf of the Representative Plaintiffs, the Settlement Classes and
Defendants, that the proposed Third Amended Complaint shall be filed, and then
dismissed on the merits and with prejudice as to all Defendants upon entry of
the Final Judgment and Order of Dismissal, and the Consolidated Action in its
entirety, the Claims in the State FX Cases, and all other Released Claims shall
be finally and fully compromised, settled, and released, subject to the approval
of the Court as required by Rule 23 of the Federal Rules of Civil Procedure, on
the following terms and conditions:

2. Definitions.

For purposes of this Settlement Agreement only, the words and terms used in this
Settlement Agreement that are expressly defined in this Section or elsewhere in
this Settlement Agreement shall have the meaning ascribed to them in those
definitions.

(a) “Additional Releases” means the releases and discharges of Claims described
in Section 18 hereof.

(b) “ATMs” means automated teller machines.

(c) “Authorized Claimant” means a Settlement Damages Class Member who or which
has submitted a timely and valid Claim Form and is entitled to receive a payment
from the Net Settlement Fund as provided in the Plan of Administration and
Distribution.

(d) “Bank Defendants” means Bank of America Corporation, Bank of America, N.A.
(USA), and Bank of America, N.A. (collectively, “Bank of America”); JPMorgan

 

6



--------------------------------------------------------------------------------

Chase & Co. (successor to Chase Manhattan Corporation and Bank One Corporation),
Chase Bank USA, N.A. (successor to Chase Manhattan Bank USA, N.A. and First USA
Bank, N.A.), and the JPMorgan Chase Bank, N.A. (successor to Chase Manhattan
Bank and Bank One, N.A.) (collectively, “JPMorgan Chase”); Citigroup Inc.,
Citibank (South Dakota), N.A., Universal Bank, N.A., Universal Financial Corp.,
and Citicorp Diners Club Inc. (“Diners Club”) (collectively, “Citibank”); HSBC
Finance Corporation (f/k/a Household International, Inc.) and HSBC Bank Nevada,
N.A. (f/k/a Household Bank (SB), N.A.) (collectively, “HSBC”); MBNA America
Bank, N.A. and MBNA America (Delaware), N.A. (collectively, “MBNA”); and
Washington Mutual Inc., Washington Mutual Bank, and New American Capital Inc.
(which were joined as defendants in the Third Amended Complaint solely by virtue
of a merger with various Providian entities and which are collectively referred
to as “Washington Mutual;” provided, however, that all references to Washington
Mutual herein relate solely to the conduct of its predecessor Providian
entities).

(e) “Bank Defendant Releasees” means: each of the Bank Defendants; each of the
Bank Defendants’ predecessors, successors (including, without limitation,
acquirers of all or substantially all of the assets, stock, or other ownership
interests of any of the Bank Defendants) and assigns; the past, present and
future, direct and indirect, parents (including, but not limited to, holding
companies), subsidiaries, affiliates and associates (as defined in SEC Rule
12b-2 promulgated pursuant to the Securities Exchange Act of 1934) of any of the
above; and the past, present and future principals, trustees, partners,
contractual counterparties (including, without limitation, affinity, agent bank,
and co-brand contractual parties), officers, directors, employees, agents,
attorneys, shareholders, advisors, predecessors, successors (including, without
limitation,

 

7



--------------------------------------------------------------------------------

acquirers of all or substantially all of the assets, stock, or other ownership
interests of any of the above), assigns, representatives, heirs, executors and
administrators of any of the above; provided, that Bank Defendant Releasees does
not include any Network Defendant. For avoidance of doubt: (i) American Express
Company, American Express Travel Related Services, Inc., and American Express
Centurion Bank (collectively, “American Express”) are not Bank Defendant
Releasees; (ii) the Washington Mutual entities are Bank Defendant Releasees only
as to the conduct of their predecessor Providian entities or to the extent that
they are contractual counterparties; (iii) a Person who or which is a Bank
Defendant Releasee solely because he/she/it is a contractual counterparty to one
or more other Bank Defendant Releasees shall be a Bank Defendant Releasee only
with respect to Claims arising out of or relating to the acts, agreements,
conduct and/or omissions involving such other Bank Defendant Releasee(s) and not
with respect to any other, unrelated acts, agreements, conduct and/or omissions
of the contractual counterparty; and (iv) if an entity becomes a successor to a
Bank Defendant Releasee through acquisition or merger after the Effective Date,
it succeeds to the Releases and Additional Releases available to that Bank
Defendant Releasee, but does not, by virtue of that acquisition or merger,
otherwise become a Bank Defendant Releasee to a greater extent than it was
before such acquisition or merger.

(f) “Base Exchange Amount” means, with regard to a Foreign Transaction, the U.S.
dollar amount that results from applying the transaction amount in foreign
currency to any factor(s) (however selected, determined, or characterized, and
without regard to whether, or the price at which, such currency was obtained
from one or more third parties) used in calculating the transaction amount in
U.S. dollars for that transaction.

 

8



--------------------------------------------------------------------------------

(g) “CAFA” means the Class Action Fairness Act of 2005, Pub. L. No. 109-2, 119
Stat. 4 (2005), effective February 18, 2005.

(h) “Claimant” means a Settlement Damages Class Member who or which has
submitted a timely and valid Claim Form and may be entitled to receive a payment
from the Net Settlement Fund as provided in the Plan of Administration and
Distribution.

(i) “Claims” means any and all actual or potential claims, actions, causes of
action, suits, counterclaims, cross claims, third party claims, contentions,
allegations, and assertions of wrongdoing, and any demands for any and all
debts, obligations, liabilities, damages (whether actual, treble, punitive,
exemplary, statutory, or otherwise), whenever incurred, attorneys’ fees, costs,
expenses, restitution, disgorgement, injunctive relief, any other type of
equitable, legal or statutory relief, any other benefits, or any penalties of
any type whatever, whether asserted in federal court, state court, arbitration
or otherwise, and whether triable before a judge or jury or otherwise. For
avoidance of doubt, Claims includes any right or opportunity to claim, seek or
obtain restitution, disgorgement, injunctive relief or any other benefit as a
member of the general public, under California Business and Professions Code
Section 17200 et seq. or otherwise.

(j) “Claims Administrator” means the Person to be chosen according to the terms
and conditions in the Plan of Administration and Distribution, and approved by
the Court, which Person shall administer, under Settlement Classes Counsel’s
supervision, the Class and Settlement Notice Plan and Plan of Administration and
Distribution provided for in this Settlement Agreement, and which Person (and
any successor(s) thereto) shall be unrelated to,

 

9



--------------------------------------------------------------------------------

and independent of, the Defendants within the meaning of Treasury Regulations §§
1.468B-1(d) and 1.468B-3(c)(2)(A).

(k) “Consolidated Action” means, for purposes of this Settlement Agreement only,
those actions consolidated pursuant to the Court’s December 13, 2001 Order in
MDL No. 1409 or by any subsequent orders, and not remanded to state court. For
avoidance of doubt, Consolidated Action does not include the following cases:
Ross et al. v. American Express Co. et al., No. 04-CV-05723 (S.D.N.Y.) (WHP);
and Ross et al. v. Bank of America, N.A. (USA) et al., No. 05-CV-7116 (S.D.N.Y.)
(WHP).

(l) “Court” means the United States District Court for the Southern District of
New York, the Honorable William H. Pauley III, presiding.

(m) “Credit Cards” means all United States-issued Visa-, MasterCard-, and Diners
Club-branded payment cards that extend to cardholders a line of credit or which
require payment of the amount due by a due date. For avoidance of doubt, solely
for purposes of use herein, Credit Cards includes, without limitation, cards
commonly known as credit cards, charge cards, corporate cards, company cards,
and purchasing cards.

(n) “Debit Cards” means all United States-issued Visa- and MasterCard-branded
payment cards that enable cardholders to access deposits or other assets to pay
for goods or services or withdraw cash. For avoidance of doubt, solely for
purposes of use herein, Debit Cards includes, without limitation, cards commonly
known as debit cards, stored value cards, and ATM cards.

(o) “Defendants” means the Bank Defendants and the Network Defendants.

 

10



--------------------------------------------------------------------------------

(p) “Defendant Releasees” means: each of the Defendants; each of the Defendants’
predecessors, successors (including, without limitation, acquirers of all or
substantially all of the assets, stock, or other ownership interests of any of
the Defendants) and assigns; the past, present and future, direct and indirect,
parents (including, but not limited to, holding companies), subsidiaries,
affiliates and associates (as defined in SEC Rule 12b-2 promulgated pursuant to
the Securities Exchange Act of 1934) of any of the above; and the past, present
and future principals, trustees, partners, contractual counterparties
(including, without limitation, affinity, agent bank, and co-brand contractual
parties), officers, directors, employees, agents, attorneys, shareholders,
advisors, predecessors, successors (including, without limitation, acquirers of
all or substantially all of the assets, stock, or other ownership interests of
any of the above), assigns, representatives, heirs, executors and administrators
of any of the above. For avoidance of doubt: (i) American Express Company,
American Express Travel Related Services, Inc., and American Express Centurion
Bank (collectively, “American Express”) are not Defendant Releasees or Member
Releasees; (ii) the Washington Mutual entities are Defendant Releasees only as
to the conduct of their predecessor Providian entities or to the extent that
they are contractual counterparties; (iii) a Person who or which is a Defendant
Releasee solely because he/she/it is a contractual counterparty to one or more
other Defendant Releasees shall be a Defendant Releasee only with respect to
Claims arising out of or relating to the acts, agreements, conduct and/or
omissions involving such other Defendant Releasee(s) and not with respect to any
other, unrelated acts, agreements, conduct and/or omissions of the contractual
counterparty; and (iv) if an entity becomes a successor to a Defendant Releasee
through acquisition or merger after the Effective Date, it succeeds to the
Releases and Additional

 

11



--------------------------------------------------------------------------------

Releases available to that Defendant Releasee, but does not, by virtue of that
acquisition or merger, otherwise become a Defendant Releasee to a greater extent
than it was before such acquisition or merger.

(q) “Diners Club-branded Card” means Credit Cards bearing the name Diners Club
or any other brand name in the Diners Club family of brands.

(r) “Effective Date” means the date on which Plaintiffs’ Co-Lead Counsel have
timely sent, and all Defendants have timely received, Payment Confirmation
Notice, pursuant to Section 3(a).

(s) “Embed,” “Embedding” or “Embedded” means, in connection with a Foreign
Transaction, to include without separate identification or itemization any
Foreign Transaction Fee in the U.S. dollar transaction amount sent by MasterCard
or Visa to issuing Members, or by Diners Club or any of the Bank Defendants to
cardholders.

(t) “Final Judgment and Order of Dismissal” means the entry by the Court of an
order and final judgment in all material respects in the form attached as
Exhibit F to this Settlement Agreement. For avoidance of doubt, and without
limitation, each of the items listed in Section 8(a)(iii) through (xi) shall be
considered material to all Parties, and Section 8(a)(i) shall be considered
material to Defendants.

(u) “Final Settlement Approval” shall have the meaning set forth in Section 9
hereof.

(v) “Foreign Transaction” means a purchase, cash advance or withdrawal or other
transaction effected in any manner by use of a United States-issued Visa-,
MasterCard-, or Diners Club-branded Credit Card (“Credit Card Foreign
Transaction”) or Debit Card (“Debit

 

12



--------------------------------------------------------------------------------

Card Foreign Transaction”) which transaction (1) is originally denominated in a
currency other than the United States dollar, or (2) is originally denominated
in the United States dollar and is effected with a merchant or other Person
outside the United States and an amount in addition to the transaction amount
was applied, by a Defendant Releasee or Member Releasee (other than a Person who
or which is a Defendant Releasee or Member Releasee solely because he/she/it is
a contractual counterparty to another Defendant Releasee or Member Releasee),
because it is a transaction effected with a merchant or other Person outside the
United States.

(w) “Foreign Transaction Fee” means, with regard to a Foreign Transaction, any
amount (however characterized), over and above the amount of any Base Exchange
Amount, applied because the transaction is a Foreign Transaction or because
currency conversion (or “translation”) was performed.

(x) “Gross Settlement Fund” means the Monetary Settlement Consideration, plus
any interest earned thereon, to be paid into a segregated escrow account to be
distributed according to the terms and conditions herein.

(y) “Litigation” means the Consolidated Action, including, without limitation,
any appeals or requests for leave to appeal therefrom, and any matters asserted
in any of the complaints (including, without limitation, the Third Amended
Complaint), pleadings, filings, interrogatory responses, or other papers filed
or served in the Consolidated Action.

(z) “MasterCard-branded Card” means Credit Cards or Debit Cards bearing the name
MasterCard, Maestro, Cirrus or any other brand name in the MasterCard family of
brands.

 

13



--------------------------------------------------------------------------------

(aa) “Members” means each Person now, previously or hereafter licensed by
MasterCard International Incorporated or Visa U.S.A. Inc. to issue Cards
carrying any of its respective brands and/or to contract with merchants to
accept such Cards.

(bb) “Member Releasees” means: each of the Members other than the Bank Defendant
Releasees; each of their predecessors, successors (including, without
limitation, acquirers of all or substantially all of the assets, stock, or other
ownership interests of any of the Members other than the Bank Defendant
Releasees) and assigns; the past, present and future, direct and indirect,
parents (including, but not limited to, holding companies), subsidiaries,
affiliates or associates (as defined in SEC Rule 12b-2 promulgated pursuant to
the Securities Exchange Act of 1934) of any of the above; and the past, present
and future, principals, trustees, partners, contractual counterparties
(including, without limitation, affinity, agent bank, and co-brand contractual
parties), officers, directors, employees, agents, attorneys, shareholders,
advisors, predecessors, successors (including, without limitation, acquirers of
all or substantially all of the assets, stock, or other ownership interests of
any of the above), assigns, representatives, heirs, executors and administrators
of any of the above, provided, that (i) Member Releasees does not include any of
the Defendant Releasees, (ii) a Person who or which is a Member Releasee solely
because he/she/it is a contractual counterparty to one or more other Member
Releasees shall be a Member Releasee only with respect to Claims arising out of
or relating to the acts, agreements, conduct and/or omissions involving such
other Member Releasee(s) and not with respect to any other, unrelated acts,
agreements, conduct and/or omissions of the contractual counterparty, and
(iii) if an entity becomes a successor to a Member Releasee through acquisition
or merger after the Effective Date, it succeeds to the Releases available to
that

 

14



--------------------------------------------------------------------------------

Member Releasee, but does not, by virtue of that acquisition or merger,
otherwise become a Member Releasee to a greater extent than it was before such
acquisition or merger.

(cc) “Network Defendants” means MasterCard International Incorporated,
MasterCard International, LLC and MasterCard Incorporated (collectively,
“MasterCard”); and Visa U.S.A. Inc. and Visa International Service Association
(collectively, “Visa”).

(dd) “Other California State FX Cases” means the following proceedings:
Mattingly v. Visa U.S.A. Inc., et al., No. RG05198142 (Alameda Cty., Cal.)
(complaint on behalf of named plaintiffs, putative California class of holders
of MasterCard-branded credit cards against MasterCard, and putative nationwide
class of holders of Visa-branded credit cards against Visa); Shrieve v. Visa
U.S.A. Inc., et al., No. RG04155097 (Alameda Cty., Cal.) (complaint on behalf of
named plaintiffs, putative California class of holders of MasterCard-branded
debit cards against MasterCard, putative nationwide class of holders of
Visa-branded debit cards against Visa, and general public).

(ee) “Other California State FX Case Counsel” means the following law firms:
Lerach Coughlin Stoia Geller Rudman & Robbins LLP (including, without
limitation, Frank J. Janecek, Jr. and Christopher M. Burke), Schrag & Baum, PC
(including, without limitation, Thomas F. Schrag, James S. Baum, and Michael L.
Schrag), Hulett Harper Stewart, LLP (including, without limitation, Blake M.
Harper and Dennis Stewart), and Steyer Lowenthal Boodrookas Alvarez & Smith LLP
(including, without limitation, Allan Steyer and D. Scott Macrae).

(ff) “Other State FX Cases” means the following proceedings: Bildstein v.
MasterCard International, Inc., No. 03 Civ. 9826 (plaintiff has moved for
certification of a New

 

15



--------------------------------------------------------------------------------

York class including holders of MasterCard-branded credit cards and debit cards
against MasterCard; case coordinated with the Consolidated Action), 329 F. Supp.
2d 410 (S.D.N.Y. July 28, 2004), modified, 2005 WL 1324972 (S.D.N.Y. June 6,
2005); Clarken v. Citicorp Diners Club, Inc., No. 01 Civ. 10857 (S.D.N.Y.)
(complaint on behalf of putative nationwide class of Diners Club cardholders
against Diners Club); Gaffigan v. MasterCard International, Inc., No. 042-07768
(St. Louis Cty., Mo.) (complaint alleges putative nationwide class of holders of
MasterCard-branded credit cards, except California and Illinois residents,
against MasterCard); Schrank v. Citibank (South Dakota) N.A., No. 03 Civ. 2843
(S.D.N.Y.) (currently certified, pending reconsideration, New York class of
Citibank credit cardholders against Citibank with respect to claims under
Section 413(5)(a) of the New York Personal Property Law), 230 F.R.D. 303
(S.D.N.Y. Dec. 2, 2004), modified, 2005 WL 1705285 (S.D.N.Y. July 22, 2005);
Relativity Travel, Ltd. v. JP Morgan Chase Bank, No. 05601075/2005 (N.Y. Cty.,
N.Y.) (complaint alleges putative New York class of holders of Chase ATM cards
against Chase).

(gg) “Persons” includes, without limitation, natural persons, firms, banks,
corporations, businesses, limited liability companies, partnerships, savings and
loan institutions, credit unions, depository institutions, federal, state and
other governments and their political subdivisions, agencies and
instrumentalities, and all other entities.

(hh) “Plaintiffs’ Co-Lead Counsel” means those firms appointed by the Court’s
October 4, 2001 and December 13, 2001 Orders and/or any subsequent orders, to
wit Berger & Montague, P.C and Lerach Coughlin Stoia Geller Rudman & Robbins
LLP.

(ii) “Preliminary Approval” and “Preliminary Approval Order” means the entry by
the Court of an order preliminarily approving this settlement in all material
respects in

 

16



--------------------------------------------------------------------------------

the form attached as Exhibit E to this Settlement Agreement. For avoidance of
doubt, each of the items listed in Section 6(b) shall be considered material.

(jj) “Releases” shall have the meaning set forth in Section 15 hereof.

(kk) “Released Claims” means any and all Claims (1) which in whole or in part
arise out of or relate to any Foreign Transaction(s), or the disclosure or
pricing thereof, up to the date of Preliminary Approval, including, without
limitation, any and all Claims that are based in whole or in part on any act,
agreement, conduct or omission up to the date of Preliminary Approval that has
or had, and/or allegedly has or had, the purpose or effect of fixing, inflating,
Embedding, concealing, or inadequately disclosing the nature, pricing, or any
other aspect of any Credit Card Foreign Transaction or Debit Card Foreign
Transaction (including, but not limited to, Foreign Transaction Fees, Base
Exchange Amounts, and/or any component of either), or (2) which are, have been,
or could have been asserted within the scope of the facts asserted in the
Litigation. Released Claims include, without limitation, all Claims described in
the prior sentence that arise under, or which could arise under, any federal,
state or other law relating to antitrust or unfair competition (e.g., the
Sherman Act, 15 U.S.C. sec. 1 et seq., the Cartwright Act, Section 16720 et seq.
of the California Business and Professions Code, or the Donnelly Act,
Section 340 et seq. of the New York General Business Law), disclosure (e.g., the
Truth in Lending Act, 15 U.S.C. sec. 1601 et seq., the Electronic Funds Transfer
Act, 15 U.S.C. sec. 1693 et seq., Article 10 of the New York Personal Property
Law, or the Song-Beverly Credit Card Act, Section 1747 et seq. of the California
Civil Code), or consumer protection or unfair or deceptive acts or practices
(e.g., Section 17200 et seq. of the California Business and Professions Code,
Section 17500 et seq. of the California Business and Professions Code,
Section 1750 et seq. of

 

17



--------------------------------------------------------------------------------

the California Civil Code, Section 349 of the New York General Business Law, or
Sections 37-24-6 and 37-24-31 of the South Dakota Codified Laws), or any
principle of common law or equity, including, but not limited to, breach of
contract, breach of duty, fraud, conversion, good faith and fair dealing,
negligent misrepresentation, unconscionability or unjust enrichment, without
regard to whether or not any of the Representative Plaintiffs or any of the
Settlement Damages Class Members knows or suspects such Claim to exist in his,
her or its favor at the time of the Releases, and without regard to the
subsequent discovery or existence of other, different or additional facts,
which, if known by him, her or it, might have affected his, her or its
decision(s) with respect to opting out of the Settlement Damages Class or with
respect to this Settlement Agreement. Provided, however, that the Releases do
not release or discharge (i) Claims against a Member Releasee arising from any
Credit Card Foreign Transaction Fee applied by a Member in an amount exceeding
the amount of any Base Exchange Amount and/or Foreign Transaction Fee applied by
any Network Defendant in connection with that Foreign Transaction, (ii) Claims
against a Member arising from any Debit Card Foreign Transaction Fee applied by
any Member other than the JP Morgan Chase Defendants or the Bank of America
Defendants in an amount exceeding the amount of any Base Exchange Amount and/or
Foreign Transaction Fee applied by any Network Defendant in connection with that
Foreign Transaction, except that the JP Morgan Chase Releasees and the Bank of
America Releasees are hereby fully and completely released and discharged from
any and all Claims arising out of or relating to any Debit Card Foreign
Transaction Fee applied by any Member in an amount exceeding the amount of any
Base Exchange Amount and/or Foreign Transaction Fee applied by any Network
Defendant in connection with that Foreign Transaction, (iii) the claims against
American Express in Ross et al.

 

18



--------------------------------------------------------------------------------

v. American Express Co. et al., No. 04-CV-05723 (S.D.N.Y.) (WHP), (iv) the
claims currently asserted in the Class Action Complaint filed on August 11, 2005
in Ross et al. v. Bank of America, N.A. (USA) et al., No. 05-CV-7116 (S.D.N.Y.)
(WHP), to the extent that such claims do not come within the scope of subpart
(1) of the first sentence of this Section 2(kk), (v) Claims against a Person who
or which is a Defendant Releasee or Member Releasee solely because he/she/it is
a contractual counterparty to another Defendant Releasee or Member Releasee,
with respect to any Foreign Transaction Fee that was applied by that Person
other than the amount of any Foreign Transaction Fee(s) applied by any Network
Defendant, Bank Defendant and/or Member in connection with that Foreign
Transaction, and (vi) Claims against a Person who or which is a Defendant
Releasee or Member Releasee solely because he/she/it is a co-brand or affinity
contractual counterparty to another Defendant Releasee or Member Releasee, with
respect to any Foreign Transaction Fee involving a Credit Card or Debit Card
program as to which that Person is a Claimant and is also a co-brand or affinity
contractual counterparty to another Defendant Releasee or Member Releasee.

(ll) “Releasors” means the Representative Plaintiffs and all other Settlement
Damages Class Members.

(mm) “Representative Plaintiffs” means the named plaintiffs in the Third Amended
Complaint, to wit, S. Byron Balbach, Jr., Jeanne H. Balbach, Woodrow W. Clark,
Leslie Cooper, Cherie R. Donald, Andrea Kune, Pamela Meyerson, Michael H. Oshry,
Camille LaPlaca-Post, Herve Senequier, Robert Ross, Randal Wachsmuth, Jeffrey
Zakem, Kayta George, David Shrieve, Tara Rado, Anthony Ralphs, David Ultan,
Shannon Mattingly, and Timur Nusratty.

 

19



--------------------------------------------------------------------------------

(nn) “Schwartz State FX Case” means the following proceedings: Schwartz v. Visa
Int’l Co., et al., No. 822404-4 (Alameda Cty., Cal.) (complaint on behalf of
general public nationwide against MasterCard and Visa), 2003 WL 1870370 (Cal.
Super. Ct. Apr. 7, 2003), rev’d and remanded, No. A105222, 34 Cal.Rptr.3d 449
(Cal. Ct. App., 1st Dist., Sept. 28, 2005), petition for review granted, No.
S-138751 (Cal. Dec. 12, 2005); Schwartz v. Visa Int’l Co., et al., No. 822404-4
(Alameda Cty., Cal. Aug. 6, 2004) (attorneys’ fee and expenses award), appeals
filed, Nos. A108180 (Cal. Ct. App., 1st Dist., Oct. 1, 2004) (MasterCard’s
notice of appeal of attorneys’ fee and expenses award filed), A108181 (Cal. Ct.
App., 1st Dist., Oct. 4, 2004) (Visa’s notice of appeal of attorneys’ fee and
expenses award filed).

(oo) “Schwartz State FX Case Counsel” means the following law firms: Lerach
Coughlin Stoia Geller Rudman & Robbins LLP (including, without limitation,
Patrick Coughlin, Frank J. Janecek, Jr., Bonny E. Sweeney, and Christopher M.
Burke), Schrag & Baum, PC (including, without limitation, Thomas F. Schrag,
James S. Baum, and Michael L. Schrag), Hulett Harper Stewart, LLP (including,
without limitation, Dennis Stewart), Steyer Lowenthal Boodrookas Alvarez & Smith
LLP (including, without limitation, Allan Steyer and D. Scott Macrae), and
Bushnell, Caplan & Fielding, LLP (including, without limitation, Alan M. Caplan,
and Philip Neumark).

(pp) “Settlement Classes” means (i) as to the settlement damages class, all
Persons who or which were holders of United States-issued MasterCard- or
Visa-branded Credit or Debit Cards or United States-issued Diners Club-branded
Credit Cards and made a Foreign Transaction from February 1, 1996 to the date of
Preliminary Approval (the “Settlement Damages Class”); and (ii) as to the
settlement injunctive class, all Persons who or which were

 

20



--------------------------------------------------------------------------------

holders of United States-issued MasterCard- or Visa-branded Credit or Debit
Cards or United States-issued Diners Club-branded Credit Cards as of the date of
Preliminary Approval (the “Settlement Injunctive Class”); provided, that
Defendants are not members of the Settlement Classes.

(qq) “Settlement Classes Counsel” means Berger & Montague, P.C. and Lerach
Coughlin Stoia Geller Rudman & Robbins LLP.

(rr) “Settlement Classes Members” means all Settlement Damages Class Members and
all members of the Settlement Injunctive Class.

(ss) “Settlement Damages Class Members” means all members of the Settlement
Damages Class who or which have not timely and properly opted out of the
Settlement Damages Class as permitted by the Court.

(tt) “Signature Date” means July 20, 2006.

(uu) “State FX Cases” means the Schwartz State FX Case, the Other California
State FX Cases, the Ten State FX Cases, the Other State FX Cases, and the Visa
State FX Case.1

(vv) “Ten State FX Cases” means the following proceedings: Cavette v. MasterCard
International, Inc., No. CT-002506-03 (Shelby Cty., Tenn.) (currently certified
Tennessee class of holders of MasterCard-branded credit cards against MasterCard
with respect to Tennessee Consumer Protection Act, Tenn. Code § 47-18-104 et
seq., negligent misrepresentation, and unjust enrichment claims), interlocutory
appeal granted, No. W2005-02422-SC-S09-CV (Tenn. Sup. Ct., May 1, 2006); Fischer
v. MasterCard International, Inc., No.

 

--------------------------------------------------------------------------------

1 The citations and descriptions of the proceedings comprising the State FX
Cases are current only as of the date of this Settlement Agreement, and are not
intended to be an exhaustive recitation of their Claims or procedural histories.

 

21



--------------------------------------------------------------------------------

03600572/2003 (N.Y. Cty., N.Y.) (complaint alleges putative New York class of
holders of MasterCard-branded credit cards against MasterCard); Friedman v.
MasterCard International, Inc., No. 04-CV-539330 (Cuyahoga Cty., Ohio)
(complaint alleges putative Ohio class of holders of MasterCard-branded credit
cards against MasterCard); Gastineau v. MasterCard International, Inc., No. CV
2004-483 (Lonoke Cty., Ark.) (complaint alleges putative Arkansas class of
holders of MasterCard-branded credit cards against MasterCard); Gillard v.
MasterCard International, Inc., No. 03 CH06659 (Cook Cty., Ill.) (complaint
alleges putative Illinois class of holders of MasterCard-branded credit cards
against MasterCard), appeal filed, No. 05-3143 (Ill. Ct. App., 1st Dist., Sept.
30, 2005) (notice of appeal filed from grant of motion to dismiss); Hernandez v.
MasterCard International, Inc., No. C-1056-03-C (Hidalgo Cty., Tex.) (complaint
alleges putative Texas class of holders of MasterCard-branded credit cards
against MasterCard); Johnson v. MasterCard International, Inc.,
No. 62-C7-04-009691 (Ramsey Cty., Minn.) (complaint alleges putative Minnesota
class of holders of MasterCard-branded credit cards against MasterCard); Perry
v. MasterCard International, Inc., No. CV 2003-007154 (Maricopa Cty., Ariz.)
(complaint alleges putative Arizona class of holders of MasterCard-branded
credit cards against MasterCard; plaintiff has moved for clarification as to
whether a class with respect to plaintiff’s unjust enrichment claim is currently
certified); Rubin v. MasterCard International, Inc., No. 03-09368 CA 20 (Dade
Cty., Fla.) (complaint alleges putative Florida class of holders of
MasterCard-branded credit cards against MasterCard), appeal filed, No. 3D05-2373
(Fla. Ct. App., 3rd Dist., Sept. 30, 2005) (notice of appeal filed from grant of
motion to compel arbitration and stay litigation); Salkin v. MasterCard
International, Inc., No. 002648 (Phila. Cty., Pa.) (complaint alleges putative
Pennsylvania class of holders of MasterCard-branded credit cards

 

22



--------------------------------------------------------------------------------

against MasterCard), appeal filed, No. 1741 EDA 2005 (Pa. Super. Ct., Eastern
Dist., June 9, 2005) (notice of appeal filed from denial of motion to compel
arbitration and stay litigation).

(ww) “Ten State FX Case Counsel” means the law firms listed in Exhibit J hereto.

(xx) “Third Amended Complaint” means the [Proposed] Third Consolidated Amended
Class Action Complaint (a copy of which is attached as Exhibit D to this
Settlement Agreement), which is proposed for filing in the Consolidated Action.

(yy) “Visa-branded Card” means Credit Cards or Debit Cards bearing the name
Visa, Plus, Interlink or any other brand name in the Visa family of brands.

(zz) “Visa State FX Case” means the following proceeding: Baker v. Visa Service
International Ass’n, et al., Case No. 06-CV-0376 JAH (NLD) (S.D. Cal.)
(complaint alleges putative worldwide class of holders of Visa-branded credit
cards against Visa).

3. The Monetary Settlement Consideration and The Settlement Fund.

Subject to the other terms and conditions of this Settlement Agreement:

(a) Within two (2) business days after the Signature Date, if all signatures
necessary under Section 29 have been provided by that date, Defendants shall
cause the sum of $336 million (the “Monetary Settlement Consideration”) to be
paid, by wire transfer, into a segregated escrow account (the “Settlement Fund”)
to be established for receipt of the Defendants’ payment. Within three
(3) business days after the receipt of such funds, Plaintiffs’ Co-Lead Counsel
shall send Defendants notice (by facsimile and electronic mail, to be followed
by overnight delivery) (i) certifying that the Settlement Fund has timely
received all of the Monetary Settlement Consideration from Defendants (“Payment
Confirmation Notice”), or (ii)

 

23



--------------------------------------------------------------------------------

certifying that the Settlement Fund has not timely received all of the Monetary
Settlement Consideration. Time is of the essence with respect to both of the
preceding sentences in this Section 3(a). This Settlement Agreement, and the
settlement contemplated thereby, shall not be effective, and no Person shall
have any right or obligation hereunder, unless and until all signatures
necessary under Section 29 have timely been provided, Defendants have timely
paid the Monetary Settlement Consideration, and Plaintiffs’ Co-Lead Counsel have
timely sent, and all Defendants have timely received, Payment Confirmation
Notice, except that, if these conditions do not all occur within five
(5) business days after the Signature Date, any and all of the Monetary
Settlement Consideration previously paid to the Settlement Fund, plus accrued
interest, shall, within one (1) business day, be returned to Defendants, by
payment to an account unanimously designated by Defendants. The sending by
Plaintiffs’ Co-Lead Counsel of Payment Confirmation Notice shall conclusively
establish that all Defendants have satisfied all of their payment and financial
obligations under this Settlement Agreement and the settlement contemplated
hereby, and none of them shall thereafter have any payment or financial
obligation relating to or in connection with this Settlement Agreement or the
settlement contemplated hereby. It is understood and intended that the monies
contributed by the Bank Defendants to the payment under the first sentence of
this Section 3(a) include payment in full of any statutory damages that were or
could have been claimed from the Bank Defendant Releasees under the federal
Truth in Lending Act, 15 U.S.C. § 1601 et seq. and the Electronic Fund Transfer
Act, 15 U.S.C. § 1693 et seq. None of the monies contributed by any of the
Defendants to the payment under the first sentence of this Section 3(a)
constitutes, in whole or in part, payment of punitive damages or any other
amount in excess of actual injury claimed. Nothing in the previous

 

24



--------------------------------------------------------------------------------

sentence is intended to be inconsistent with the Plan of Administration and
Distribution (defined below), and nothing in the Plan of Administration and
Distribution is intended to be inconsistent with the previous sentence.

(b) The Settlement Fund (including the Gross Settlement Fund and the Net
Settlement Fund) shall be established and administered under the Court’s
continuing supervision and control pursuant to an escrow agreement (the “Escrow
Agreement”) in the form of Exhibit C attached hereto, and shall be invested
solely in obligations of, or obligations guaranteed by, the United States of
America or any of its departments or agencies or in money market funds invested
solely in obligations of, or obligations guaranteed by, the United States of
America or any of its departments or agencies. Plaintiffs’ Co-Lead Counsel and
Settlement Classes Counsel, as applicable, shall be co-escrow agents of this
Escrow Account, and such co-escrow agents (and any successor(s)) shall be
unrelated to, and independent of, the Defendants within the meaning of Treasury
Regulations §§ 1.468B-1(d) and 1.468B-3(c)(2)(i)(A), and any analogous local,
state and/or foreign statute, law, rule, or regulation. The Escrow Agreement
provides the terms and conditions governing the Settlement Fund (“Foreign
Transaction Litigation Escrow Account”). The Parties agree that the Settlement
Fund is intended to be treated as a “Qualified Settlement Fund” within the
meaning of Treasury Regulation § 1.468B-1 and any analogous local, state and/or
foreign statute, law, rule, or regulation. The Parties further agree that, with
respect to such treatment, the Parties and co-escrow agents shall make a
“relation back election” as described in Treasury Regulation § 1.468B-1(j) and
any analogous local, state and/or foreign statute, law rule, or regulation, to
cause the Qualified Settlement Fund to come into existence at the earliest
allowable date, according to the terms and conditions of the

 

25



--------------------------------------------------------------------------------

Escrow Agreement, and the Parties shall take such actions as may be necessary or
appropriate in connection therewith.

(c) Subject to Section 3(f) below, the Settlement Fund shall be available to
Plaintiffs’ Co-Lead Counsel or Settlement Classes Counsel, as applicable, for
the payment of taxes on earnings from or otherwise in respect of the Settlement
Fund and any costs and expenses related to the calculation or payment of such
taxes (collectively, the “Tax Payments”) or the purposes set forth in
Section 12(b) after Preliminary Approval, and for any of the purposes set forth
in Sections 11 or 13 of this Settlement Agreement (provided such payments are
expressly approved by the Court in advance) after Final Settlement Approval.
Payments for purposes set forth in Section 11(a) of this Settlement Agreement
may be made prior to Final Settlement Approval if all Parties subsequently so
agree in a writing signed by all, and the Court approves, provided, the Parties
shall have no obligation to so agree.

(d) The Gross Settlement Fund shall be used to pay: (1) Settlement Notice and
Administration Costs, as specified in Section 12(b); (2) the Fee and Expense
Award specified in Section 11 below; (3) Tax Payments; (4) any additional costs
and expenses incurred by the Representative Plaintiffs, Plaintiffs’ Co-Lead
Counsel or Settlement Classes Counsel for the benefit of the Settlement Classes
and approved by the Court; or (5) any awards to the Representative Plaintiffs
ordered by the Court.

(e) After payment of the amounts described in Section 3(d) above, and any
amounts described in Sections 3(g) and 14(b) below, the balance of the funds in
the Gross Settlement Fund shall be the “Net Settlement Fund,” which shall be
distributed according to the terms and conditions set forth in the Plan of
Administration and Distribution (described in

 

26



--------------------------------------------------------------------------------

Section 13 below). Settlement Damages Class Members shall look solely to the Net
Settlement Fund for satisfaction of any and all Claims in the Consolidated
Action, the State FX Cases, or any other Released Claims.

(f) No distribution or payment from the Gross Settlement Fund or the Net
Settlement Fund shall be made without the express prior approval of the Court
for any purpose other than (i) Tax Payments, (ii) costs for Publication Notice,
notice printing costs, or notice postage costs, or (iii) payment of Settlement
Notice and Administration Costs in amounts of less than $100,000 to a single
vendor.

(g) No later than five (5) business days before payments from the Net Settlement
Fund are to be distributed to Authorized Claimants pursuant to the Plan of
Administration and Distribution, Settlement Classes Counsel and the Claims
Administrator shall certify in writing to the Defendants the total amount of
actual Settlement Notice and Administration Costs as specified in Section 12(b)
that has been incurred, and a good faith estimate of future Settlement Notice
and Administration Costs. If the total certified amount of such actual and
estimated Settlement Notice and Administration Costs is less than $18 million,
the difference (up to a maximum of $8 million), plus a pro rata share of all
interest, dividends, and other distributions and payments (less Tax Payments)
accrued by the Settlement Fund, shall, within five (5) business days, be paid
from the Gross Settlement Fund to an account unanimously designated by
Defendants. Except as set forth in this subparagraph, Sections 3(h) and 14 of
this Settlement Agreement, the “Termination/Adjustment by Defendants Agreement”
referenced in Section 14, and Sections 3(d)-(e) and 5 of the Escrow Agreement,
Defendants are not entitled to any remittance or refund of the Monetary
Settlement Consideration.

 

27



--------------------------------------------------------------------------------

(h) If this Settlement Agreement terminates or Final Settlement Approval is
denied or does not occur, then, within fourteen (14) calendar days after the
Settlement Agreement has terminated or the possibility of Final Settlement
Approval has expired (including, without limitation, the expiration of all
requests for judicial review from any decision denying approval), the amount
remaining in the Gross Settlement Fund, including the principal and accrued
interest (less all funds necessary to make Tax Payments, and any other
previously incurred expenses expressly approved by the Court or Section 3(f))
shall be paid, by wire transfer, to an account unanimously designated by the
Defendants.

(i) Defendant Releasees and Member Releasees shall have no liability whatsoever
with regard to the maintenance, preservation, investment, use, allocation,
adjustment, distribution, and/or disbursement of any amount in the Gross
Settlement Fund or the Net Settlement Fund.

4. Agreements Regarding Future Conduct.

(a) For purposes of this Settlement Agreement only, and for a period commencing
upon the Effective Date and expiring five years thereafter, Defendants agree not
to contract, combine or conspire in violation of United States antitrust laws
regarding Foreign Transaction Fees. The Parties agree that nothing herein should
be construed or deemed to be an admission or evidence of any violation of any
statute, law or legal principle, or of any liability or wrongdoing by any of the
Defendants, or of the truth or merit of any of the claims or allegations in the
Consolidated Action or elsewhere.

 

28



--------------------------------------------------------------------------------

(b) For purposes of this Settlement Agreement only, and for a period commencing
upon the Effective Date and expiring five years thereafter, Defendants agree as
follows:

(i) If a Bank Defendant chooses to apply Foreign Transaction Fees on
transactions on a Credit Card account, such Defendant will provide the following
disclosures with respect to the account unless such Defendant determines that it
would be prohibited by law from doing so:

A. With each disclosure required under 12 C.F.R. 226.5a(b) (applications and
solicitations), 226.6 (initial disclosures) or 226.9(c) (to the extent that the
rate applicable to a Foreign Transaction Fee is increased), the rate applicable
to such Foreign Transaction Fee; and

B. With each disclosure required under 12 C.F.R. 226.7 (periodic statements),
the amount, either individually or as a total, of all Foreign Transaction Fees
applied in connection with transactions covered by such periodic statement.

(ii) If a JP Morgan Chase Defendant or Bank of America Defendant chooses to
apply Foreign Transaction Fees on transactions on a Debit Card account, such
Defendant will provide the following disclosures with respect to the account
unless such Defendant determines that it would be prohibited by law from doing
so:

A. With each disclosure required under 12 C.F.R. 205.7 (initial disclosures) or
205.8(a)(i) (to the extent that the rate applicable to a Foreign Transaction Fee
is increased), the rate applicable to such Foreign Transaction Fees; and

 

29



--------------------------------------------------------------------------------

B. With each disclosure required under 12 C.F.R. 205.9(b) (periodic statements),
the amount, either individually or as a total, of all Foreign Transaction Fees
applied in connection with transactions covered by such periodic statement.

(iii) MasterCard and Visa each agrees that it will not engage in Embedding with
respect to issuing Members in the United States.

(iv) If MasterCard or Visa materially modifies its current practices with regard
to calculating Base Exchange Amounts, and such modified practices include the
systematic use for that purpose of exchange rates selected by it that are
outside a range of wholesale or government-mandated/managed rates, then it will
require its issuing Members in the United States to change their current Base
Exchange Amount disclosures to conform with its modified practices with regard
to calculating Base Exchange Amounts.

(c) It is agreed and understood that the documents attached as Exhibit I to this
Settlement Agreement comply with the obligations set forth in Sections
4(b)(i)-(iii) above. If, as of the Effective Date, a Bank Defendant is not
providing the disclosures specified by Sections 4(b)(i)-(ii) above, it shall not
constitute a failure to comply with this Section 4 to the extent that (i) the
non-provision of such disclosures is limited to existing portfolios of
business that (as of the Effective Date) are planned to be transitioned to a new
computer platform, or newly acquired portfolios, and (ii) the non-provision of
such disclosures for such business will be limited to a period no longer than 12
months from the later of the Effective Date or the date of acquisition of such
newly acquired portfolios.

(d) For avoidance of any doubt, nothing in this Section 4, or elsewhere in this
Settlement Agreement, limits MasterCard, Visa, or any Bank Defendant in any way
in its

 

30



--------------------------------------------------------------------------------

Foreign Transaction pricing, including, without limitation, the application,
establishment, selection or calculation of any Foreign Transaction Fees, Base
Exchange Amounts or component of either.

(e) The Court shall maintain continuing jurisdiction to address any alleged
violation of Section 4(b) of this Settlement Agreement. If any violation of
Section 4(b) is proven as to one or more Defendants, the remedy of an injunction
to enjoin such violation shall at that time be available as against such
Defendant(s).

5. Third Amended Complaint.

(a) The Third Amended Complaint alleges, among other things, that the Defendants
(or, as applicable, their predecessor entities) have individually and in concert
engaged in conduct that had and has the purpose and effect of, inter alia,
fixing, inflating, Embedding, concealing and/or inadequately disclosing the
nature, pricing, and other aspects of Credit Card Foreign Transactions and Debit
Card Foreign Transactions (including, but not limited to, Foreign Transaction
Fees, Base Exchange Amounts, and/or components of both). Without limitation, it
alleges that: the Defendants (or, as applicable, their predecessor entities)
have anti-competitively, unfairly, deceptively and unjustly fixed, inflated,
Embedded, concealed, and/or not adequately disclosed the nature, pricing, and
other aspects of Credit Card Foreign Transactions and Debit Card Foreign
Transactions (including, but not limited to, Foreign Transaction Fees, Base
Exchange Amounts, and/or components of both) since the late 1980’s; Defendants’
(or, as applicable, their predecessor entities’) individual and concerted
behavior has caused holders of Credit Cards and Debit Cards to pay
anti-competitive, excessive and inflated Foreign Transaction pricing (including,
but not limited to, anti-competitive, excessive and

 

31



--------------------------------------------------------------------------------

inflated Foreign Transaction Fees, Base Exchange Amounts, and components of
both) because, inter alia, Defendants (or, as applicable, their predecessor
entities) have conspired, have market power, and/or have engaged in Embedding,
otherwise concealed and/or not adequately disclosed the pricing and nature of
their Foreign Transaction procedures; and, as a result, holders of Credit Cards
and Debit Cards have been overcharged and are threatened with future harm.

(b) The Third Amended Complaint further alleges that the Defendants’ (or, as
applicable, their predecessor entities’) conduct concerning their Foreign
Transaction pricing and procedures has violated the Sherman Act, 15 U.S.C. § 1
et seq., the Truth in Lending Act, 15 U.S.C. § 1601 et seq., the Electronic Fund
Transfer Act, 15 U.S.C. § 1693 et seq., and also alleges that such asserted
conduct has violated various state statutes, including, but not limited to,
state statutes relating to antitrust or unfair competition (e.g., the Cartwright
Act, Section 16720 et seq. of the California Business and Professions Code, or
the Donnelly Act, Section 340 et seq. of the New York General Business Law),
disclosure (e.g., Article 10 of the New York Personal Property Law, or the
Song-Beverly Credit Card Act, Section 1747 et seq. of the California Civil
Code), or consumer protection or unfair or deceptive acts or practices (e.g.,
Section 17200 et seq. of the California Business & Professions Code,
Section 17500 et seq. of the California Business and Professions Code,
Section 1750 et seq. of the California Civil Code, Section 349 of the New York
General Business Law, or Sections 37-24-6 and 37-24-31 of the South Dakota
Codified Laws), and principles of common law and equity, including, but not
limited to, breach of contract, breach of duty, fraud, conversion, good faith
and fair dealing, negligent misrepresentation, unconscionability and unjust
enrichment, and seeks monetary relief

 

32



--------------------------------------------------------------------------------

to recover amounts allegedly unlawfully obtained by Defendants (or, as
applicable, their predecessor entities), trebled under federal antitrust law,
and injunctive relief.

(c) Defendants deny the Claims alleged in the proposed Third Amended Complaint
and all prior complaints in the Consolidated Action. Neither the attachment and
incorporation by reference of the proposed Third Amended Complaint to this
Settlement Agreement, nor its subsequent filing in the Consolidated Action,
shall be construed against any Defendant as any admission, concession, or
adoption of any of the allegations made therein.

6. Motion for Leave To File Third Amended Complaint, Certification of Settlement
Classes and Preliminary Approval of Settlement.

(a) Twenty one (21) days after the Effective Date, Plaintiffs’ Co-Lead Counsel
shall submit to the Court a motion for Preliminary Approval of this Settlement
Agreement, and the settlement contemplated hereby, including, inter alia, leave
to file the Third Amended Complaint and certification of the Settlement Classes.
No later than seventeen (17) days thereafter, Defendants shall submit any
additional filings or materials pertaining to the motion for Preliminary
Approval, including, but not limited to, any materials demonstrating their
compliance with CAFA.

(b) A copy of a proposed form of order granting leave to file the Third Amended
Complaint, certifying the Settlement Classes, and granting Preliminary Approval
of this Settlement Agreement and the settlement contemplated hereby
(“Preliminary Approval Order”), which Plaintiffs’ Co-Lead Counsel shall submit
to the Court for its approval in connection with the motion described in
Section 6(a) above, is attached hereto as Exhibit E. Among other things, it:

 

  (i) grants plaintiffs’ motion for leave to file, accepts for filing, and deems
filed and served on all Defendants, the Third Amended Complaint;

 

33



--------------------------------------------------------------------------------

  (ii) preliminarily certifies that any applicable requirements of CAFA have
been met;

 

  (iii) determines that Plaintiffs’ Co-Lead Counsel have and had authority to
execute this Settlement Agreement on behalf of the Representative Plaintiffs and
the Settlement Classes, appoints Settlement Classes Counsel as counsel for the
Representative Plaintiffs and the Settlement Classes pursuant to Rule 23 of the
Federal Rules of Civil Procedure, and authorizes Settlement Classes Counsel to
take approved steps to proceed with this Settlement Agreement, and the
settlement contemplated thereby, on behalf of the Representative Plaintiffs and
the Settlement Classes;

 

  (iv) certifies, for settlement purposes only, the Settlement Damages Class
pursuant to Rule 23(a) and Rule 23(b)(3) of the Federal Rules of Civil
Procedure, and the Settlement Injunctive Class pursuant to Rule 23(a) and Rule
23(b)(2) of the Federal Rules of Civil Procedure, in lieu of the currently
certified classes; provided that neither such certification for settlement
purposes only, nor any other act relating to the negotiation, execution or
implementation of this Settlement Agreement, shall, (A) be considered as a
factor in connection with any class certification issue(s) if the Settlement
Agreement terminates or Final Settlement Approval does not occur, or (B) result
in the waiver of rights, if any, that Defendants may have to require or seek to
require arbitration of any Claim with respect to any Person who timely and
properly opts out of the Settlement Damages Class, as permitted by the Court, or
(C) in the event there is no Final Settlement Approval or this Settlement
Agreement terminates, result in any waiver of the rights of any Defendant to
enforce or seek to enforce applicable arbitration rights, if any, or prejudice
any Person’s ability, if any, to oppose or challenge any claim of arbitration
rights on any grounds other than any claim of waiver relating to certification
of the Settlement Classes or any other act relating to the negotiation,
execution or implementation of this Settlement Agreement;

 

  (v) preliminarily approves this Settlement Agreement and the settlement
contemplated hereby as being a fair, reasonable and adequate settlement as to
all members of the Settlement Classes within the meaning of Rule 23 of the
Federal Rules of Civil Procedure;

 

34



--------------------------------------------------------------------------------

  (vi) establishes the Settlement Fund and subjects the Settlement Fund to the
continuing jurisdiction of the Court;

 

  (vii) directs that the Notice of Pendency and Settlement of Class Action, the
Agency/Company Notice, and the Publication Notice (the “Notices”), and the Claim
Form be disseminated as set forth in the Class and Settlement Notice Plan, and
determines that the nature and scope of the Class and Settlement Notice Plan and
the content of the Notices and Claim Form fully satisfy Rule 23 of the Federal
Rules of Civil Procedure and the requirements of due process; provided, that the
Parties, by agreement, may revise the Notices, the Claim Form, and other
Exhibits to the Settlement Agreement, in ways that are not material or ways that
are appropriate to update those documents for purposes of accuracy;

 

  (viii) preliminarily determines that the Plan of Administration and
Distribution as contemplated by the terms and conditions in this Settlement
Agreement fairly and adequately addresses the questions of settlement
administration and claims submission, and allocation of monetary payments among
all Settlement Damages Class Members;

 

  (ix) stays further proceedings in the Litigation (including, but not limited
to, any existing discovery obligations) pending Final Settlement Approval or
termination of this Settlement Agreement, whichever occurs earlier, except for
those matters necessary to obtain and/or effectuate Final Settlement Approval;

 

  (x) stays and enjoins all Settlement Damages Class Members, and any Person
actually or purportedly acting on behalf of any Settlement Damages Class
Member(s), from commencing, instituting, continuing, pursuing, maintaining,
prosecuting or enforcing any Released Claim, directly or indirectly, in any
judicial, administrative, arbitral, or other forum, against any of the Defendant
Releasees or Member Releasees, pending Final Settlement Approval or termination
of this Settlement Agreement, whichever occurs earlier. For avoidance of doubt,
nothing herein shall prevent any Settlement Damages Class Member, or any Person
actually or purportedly acting on behalf of any Settlement Damages Class
Member(s), from taking any actions to stay and/or dismiss any Released Claim(s);
and

 

35



--------------------------------------------------------------------------------

  (xi) reserves to the Court exclusive personal and subject matter jurisdiction
with respect to the resolution of all matters relating to the implementation or
enforcement of the Preliminary Approval Order. In the event that any of the
provisions of the Preliminary Approval Order is asserted by any Defendant
Releasee or Member Releasee as a defense in whole or in part to any Claim or
otherwise asserted in any other suit, action or other proceeding brought by a
Settlement Damages Class Member or any Person actually or purportedly acting on
behalf of any Settlement Damages Class Member(s), that Defendant Releasee or
Member Releasee shall be entitled to an immediate stay and injunction of that
suit, action or other proceeding until the Court has entered an order or
judgment finally determining any issues relating to such defense or assertion
and no further judicial review of such order or judgment is possible.

(c) The Parties agree to recommend and use their best efforts to obtain approval
of this Settlement Agreement and the settlement contemplated hereby, including,
without limitation, the granting of leave to file the Third Amended Complaint,
certification of the Settlement Damages Class and the Settlement Injunctive
Class in lieu of the currently certified classes, and the entry of the
Preliminary Approval Order, and shall do nothing inconsistent therewith.

(d) For the limited purpose of the settlement contemplated by this Settlement
Agreement, including, without limitation, the certification of the Settlement
Damages Class, and for no other purpose, Defendants have agreed not to require
Settlement Damages Class Members to arbitrate their Released Claims. It is
understood and agreed that Defendants reserve, and are not in any way waiving,
other rights, if any, they may have to require arbitration of any Claims,
including, but not limited to, rights, if any, they may have (i) to require
arbitration of any of the Released Claims if Final Settlement Approval does not
occur or if the Settlement Agreement terminates prior to Final Settlement
Approval, or (ii) as to any Person who or which timely and

 

36



--------------------------------------------------------------------------------

properly opts out of the Settlement Damages Class. It is further understood and
agreed that if Final Settlement Approval does not occur or if the Settlement
Agreement terminates prior to Final Settlement Approval: Settlement Damages
Class Members retain the ability, if any, to oppose or challenge any claim of
arbitration rights on any grounds other than any claim of waiver relating to
certification of the Settlement Classes or any other act relating to the
negotiation, execution or implementation of this Settlement Agreement; and the
certification in the Preliminary Approval Order of the Settlement Damages Class
and the Settlement Injunctive Class for settlement purposes only (as well as the
negotiation, execution or implementation of this Settlement Agreement) shall not
be considered as a factor in connection with any subsequent class certification
issue(s).

7. Stipulation in MDL Appeals.

Certain of the Parties have executed and filed a stipulation to withdraw from
active consideration, with leave to reactivate, their respective appeals or
requests for leave to appeal to the United States Court of Appeals for the
Second Circuit in the Consolidated Action (the “Stipulation Withdrawing Appeals
From Active Consideration”). These Parties agree to use their best efforts to
take all steps necessary or appropriate to extend the period for leave to
reactivate contained in the Stipulation Withdrawing Appeals From Active
Consideration, including filing any revised or new stipulations similar in
effect, so that said period extends until Final Settlement Approval or
termination of this Settlement Agreement, whichever occurs earlier. The Parties
agree that in the event that Final Settlement Approval occurs, they will not
reactivate or take any steps to reactivate the withdrawn appeals.

 

37



--------------------------------------------------------------------------------

8. Motion for Entry of Final Judgment.

(a) If the Court enters a Preliminary Approval Order and the Settlement
Agreement has not otherwise terminated, then, after notice to the Settlement
Classes (as described below in Section 12), and after the expiration of the time
for members of the Settlement Damages Class to timely and properly opt out from
the Settlement Damages Class, Settlement Classes Counsel shall submit to the
Court a motion for entry of an order and final judgment. A copy of a proposed
form of order and final judgment (“Final Judgment and Order of Dismissal”),
which Settlement Classes Counsel shall, at the time set forth by the Court in
the Preliminary Approval Order, submit to the Court for its approval in
connection with the motion described in this Section, is attached hereto as
Exhibit F. Among other things, it:

 

  (i) certifies that any applicable requirements of CAFA have been met;

 

  (ii) determines that the Plan of Administration and Distribution as
contemplated by the terms and conditions in this Settlement Agreement fairly and
adequately addresses the questions of settlement administration and claims
submission, and allocation of monetary payments among all Settlement Damages
Class Members;

 

  (iii) determines that the Notices and the Claim Form were disseminated to the
members of the Settlement Classes in accordance with the terms and conditions
set forth in the Class and Settlement Notice Plan, in compliance with the
Court’s Preliminary Approval Order, and in full satisfaction of Rule 23 of the
Federal Rules of Civil Procedure and the requirements of due process;

 

  (iv) finally approves this Settlement Agreement (including, without
limitation, the establishment and funding of the Settlement Fund) and the
settlement contemplated hereby as being a fair, reasonable and adequate
settlement as to all the Settlement Classes Members within the meaning of Rule
23 of the Federal Rules of Civil Procedure, and directs its consummation
pursuant to its terms and conditions;

 

38



--------------------------------------------------------------------------------

  (v) lists all Persons who or which have timely and properly opted opt of the
Settlement Damages Class as permitted by the Court;

 

  (vi) dismisses the Third Amended Complaint with prejudice, and (except as
provided for in this Settlement Agreement) without costs, in favor of all
Defendants and against all Settlement Classes Members;

 

  (vii) provides that each of the Releasors unconditionally, fully and finally
releases and forever discharges each of the Defendant Releasees, and each of the
Member Releasees, from the Released Claims, and expressly terminates any rights
of Settlement Damages Class Members to the protections afforded under
Section 1542 of the California Civil Code, Section 20-7-11 of the South Dakota
Codified Laws, and/or any other similar, comparable, or equivalent laws;

 

  (viii) permanently bars and enjoins all Settlement Damages Class Members, and
any Person actually or purportedly acting on behalf of any Settlement Damages
Class Member(s), from commencing, instituting, continuing, pursuing,
maintaining, prosecuting or enforcing any Released Claim, directly or
indirectly, in any judicial, administrative, arbitral, or other forum, against
any of the Defendant Releasees or Member Releasees;

 

  (ix) provides that each of the Defendants fully and finally discharges and
releases each of the Representative Plaintiffs and their counsel and experts
from the Additional Released Claims, and that each of the Representative
Plaintiffs and the other Settlement Damages Class Members fully and finally
discharges and releases each of the Defendants and each of their counsel and
experts from the Additional Released Claims; and

 

  (x)

finds and orders that no act relating to the negotiation, execution or
implementation of this Settlement Agreement, shall, (A) result in the waiver of
rights, if any, that Defendants may have to require or seek to require
arbitration of any Claim with respect to any Person who has timely and properly
opted out of the Settlement Damages Class, as permitted by the Court, or (B) in
the event there is no Final Settlement Approval or this Settlement Agreement
terminates, result in any waiver of the rights of any Defendant to enforce or
seek to enforce applicable arbitration rights, if any, or prejudice any Person’s
ability, if any, to oppose or challenge any claim of arbitration rights on any
grounds other than any claim of

 

39



--------------------------------------------------------------------------------

 

waiver relating to certification of the Settlement Classes or any other act
relating to the negotiation, execution or implementation of this Settlement
Agreement; and

 

  (xi) reserves to the Court exclusive personal and subject matter jurisdiction
with respect to the resolution of all matters relating to the implementation or
enforcement of this Settlement Agreement and the Final Judgment and Order of
Dismissal, including, but not limited to, any disputes relating to or arising
out of the Releases, the Covenant Not to Sue or Continue Suit, the Waiver of
Rights, the Additional Releases, or any Claim Form submitted for payment from
the Net Settlement Fund. In the event that any of the provisions of this
Settlement Agreement or the Final Judgment and Order of Dismissal is asserted by
any Defendant Releasee or Member Releasee as a defense in whole or in part to
any Claim or otherwise asserted in any other suit, action or other proceeding
brought by a Settlement Damages Class Member or any Person actually or
purportedly acting on behalf of any Settlement Damages Class Member(s), that
Defendant Releasee or Member Releasee shall be entitled to an immediate stay and
injunction of that suit, action or other proceeding until the Court has entered
an order or judgment finally determining any issues relating to such defense or
assertion and no further judicial review of such order or judgment is possible.

(b) The Parties agree to recommend and use their best efforts to obtain entry of
the Final Judgment and Order of Dismissal, and to do nothing inconsistent
therewith.

9. Final Settlement Approval.

(a) This Settlement Agreement shall become final upon the occurrence of all of
the following events without the prior termination of this Settlement Agreement
(“Final Settlement Approval”):

 

  (i) final approval of this Settlement Agreement, and the settlement
contemplated hereby, in all respects by the Court;

 

  (ii) entry of the Final Judgment and Order of Dismissal in all material
respects in the form of Exhibit F hereto; and

 

40



--------------------------------------------------------------------------------

  (iii) expiration of the time for further judicial review, or the time to seek
permission for further judicial review, of the Court’s approval of this
Settlement Agreement and the settlement contemplated hereby, and the Court’s
entry of the Final Judgment and Order of Dismissal, without the filing of a
request for further judicial review or an effort to seek permission for further
judicial review, or, if such further judicial review or effort to seek
permission for such further judicial review is sought, (A) such further judicial
review or effort to seek permission for such further judicial review has been
dismissed and the time to seek any further judicial review has expired, or
(B) approval of this Settlement Agreement and the settlement contemplated
hereby, and the Final Judgment and Order of Dismissal, have been affirmed in
their entirety by the court of last resort from which further judicial review
has been sought and such affirmance has become no longer subject to the
possibility of further judicial review. For avoidance of doubt, Final Settlement
Approval may occur notwithstanding the actual or potential filing of any request
for further judicial review that concerns only: an award of attorneys’ fees and
expenses by the Court; any request by Settlement Classes Counsel for an award by
the Court to the Representative Plaintiffs; and/or the issue of the allocation
of the Net Settlement Fund among Authorized Claimants.

(b) The provisions of Rule 60 of the Federal Rules of Civil Procedure shall not
be taken into account in determining any of the times stated in
Section 9(a)(iii) above.

(c) For avoidance of doubt, no Party shall have any right to terminate this
Settlement Agreement after Final Settlement Approval.

10. Best Efforts to Effectuate This Settlement.

The Parties agree to undertake their best efforts, including all steps and
efforts contemplated by this Settlement Agreement and any other steps and
efforts that may be necessary or appropriate, by order of the Court or
otherwise, to obtain approval of this Settlement Agreement and the settlement
contemplated hereby, and shall do nothing inconsistent therewith.

 

41



--------------------------------------------------------------------------------

11. Attorneys’ Fees and Expenses.

(a) At the time set by the Court in the Preliminary Approval Order, Settlement
Classes Counsel may apply for approval by the Court of an award of attorneys’
fees, expenses and costs (the “Fee and Expense Award”). (Any request by
Settlement Classes Counsel for an award by the Court to the Representative
Plaintiffs shall also be made by that time.) The application for the Fee and
Expense Award will not include any time or expenses incurred in connection with
the Schwartz State FX Case, which time and expenses are being addressed as set
forth in, and pursuant to the terms and conditions of, Exhibit A attached
hereto. Settlement Classes Counsel intend to apply for a Fee and Expense Award,
which will include a request for fees not to exceed 27.5% of the Gross
Settlement Fund plus a pro rata share of all interest, dividends, and other
distributions and payments (less Tax Payments) accrued by the Settlement Fund,
and a request for reimbursement of their expenses of litigation not to exceed
$5,000,000. Defendants intend to take no position regarding such Fee and Expense
Award application.

(b) The issues of any Fee and Expense Award, and/or any award to the
Representative Plaintiffs, are to be considered by the Court separately from the
Court’s consideration of the fairness, reasonableness and adequacy of this
Settlement Agreement and the settlement contemplated hereby. Any order relating
solely to such issue(s), or any request for further judicial review from any
order(s) relating solely thereto or reversal or modification thereof, shall not
operate to terminate the Settlement Agreement or affect or delay Final
Settlement Approval.

(c) If Final Settlement Approval has occurred, and a Fee and Expense Award has
been approved by the Court but remains the subject of pending or potential
appeals or further

 

42



--------------------------------------------------------------------------------

judicial review, Settlement Classes Counsel may at their discretion seek
authority from the Court to pay all or part of such approved Fee and Expense
Award from the Gross Settlement Fund notwithstanding such pending or potential
appeals or further judicial review regarding the Fee and Expense Award.
Defendants intend to take no position regarding any such request.

12. Class and Settlement Notice Plan.

(a) In connection with the motion described in Section 6 above, Plaintiffs’
Co-Lead Counsel shall submit to the Court for its approval under Rule 23 of the
Federal Rules of Civil Procedure the plan for class and settlement notice (the
“Class and Settlement Notice Plan”), a copy of which is attached hereto as
Exhibit G (which includes, inter alia, a Notice of Pendency and Settlement of
Class Action (attached as Exhibit 1 thereto), an Agency/Company Notice (attached
as Exhibit 2 thereto), a Publication Notice (attached as Exhibit 3 thereto), and
a Claim Form (attached as Exhibit 4 thereto)), which in their opinion fully
satisfies Rule 23 of the Federal Rules of Civil Procedure and the requirements
of due process.

(b) All costs, fees, or expenses associated with the Class and Settlement Notice
Plan and the Plan of Administration and Distribution (“Settlement Notice and
Administration Costs”) shall be paid exclusively out of the Settlement Fund (and
are not costs, fees or expenses of the Defendants), and the Defendants shall
have no responsibility whatever for any such costs, fees, or expenses, except as
expressly provided in the Class and Settlement Notice Plan. For avoidance of
doubt, the Settlement Notice and Administration Costs include all of the costs,
fees, and expenses associated with: the preparation, handling, mailing,
printing, publication and any other aspects of the dissemination of the Notice
of Pendency and Settlement of Class Action, the Publication Notice, or the Claim
Form according to the terms and conditions

 

43



--------------------------------------------------------------------------------

of the Class and Settlement Notice Plan; the maintenance of the Foreign
Transaction Litigation Escrow Account; and all aspects of claims administration,
including, without limitation, the costs, fees, and expenses incurred and
charged by the Claims Administrator in connection with this settlement according
to the terms and conditions of the Plan of Administration and Distribution. No
less frequently than once a quarter, Plaintiffs’ Co-Lead Counsel or Settlement
Classes Counsel, as applicable, and the Claims Administrator shall together file
with the Court a written report detailing the nature, amount and recipients of
all amounts expended, paid or incurred from the Gross Settlement Fund or the Net
Settlement Fund, together with supporting documentation.

13. Plan of Administration and Distribution.

(a) In connection with the motion described in Section 6 above, Plaintiffs’
Co-Lead Counsel shall submit to the Court for its approval under Rule 23 of the
Federal Rules of Civil Procedure the plan for administering and distributing the
Net Settlement Fund (“Plan of Administration and Distribution”), a copy of which
is attached hereto as Exhibit H, which, except as otherwise specified, provides
for a pro rata distribution of the Net Settlement Fund to each Authorized
Claimant, and which in the opinion of Plaintiffs’ Co-Lead Counsel fairly and
adequately addresses the questions of settlement administration, claims
submission, and allocation of monetary payments among the Settlement Damages
Class Members.

(b) The Claims Administrator, under the supervision of Settlement Classes
Counsel, shall administer and calculate the claims submitted by Claimants and,
after Final Settlement Approval and entry by the Court of an order approving
disbursement of the Net

 

44



--------------------------------------------------------------------------------

Settlement Fund to Authorized Claimants according to the terms and conditions of
said Plan, shall oversee distribution of the Net Settlement Fund to Authorized
Claimants.

(c) The issue of the allocation of the Net Settlement Fund among the Authorized
Claimants is to be considered by the Court separately from the Court’s
consideration of the fairness, reasonableness and adequacy of this Settlement
Agreement and the settlement contemplated hereby. Any order relating solely to
such issue, or any request for further judicial review from any order relating
solely thereto or reversal or modification thereof, shall not operate to
terminate the Settlement Agreement or affect or delay Final Settlement Approval.

(d) In no event shall any of the Defendants have any liability or responsibility
with respect to the administration or distribution of the Settlement Fund, or
any dispute by any Claimant or putative Claimant concerning the handling or
resolution of his, her or its claim with respect to the Net Settlement Fund.

14. Opt Outs; Termination by Defendants; Repayment of Monetary Settlement
Consideration.

(a) Any member of the Settlement Damages Class shall have the right to opt out
of the Settlement Damages Class by sending a written request for exclusion from
the Settlement Damages Class to the address listed in the Notices, postmarked no
later than a deadline to be set by the Court, which deadline shall be set forth
in the Notices.

(i) Exclusion requests by non-natural Persons must: (A) include that Person’s
full legal name, current address and taxpayer identification number; (B) include
all account numbers of that Person’s Credit Card and/or Debit Card accounts for
which that Person is a member of the Settlement Damages Class; (C) include an
affirmation, under penalty of perjury, from an authorized representative of that
Person (1) as to whether or not that Person is a

 

45



--------------------------------------------------------------------------------

co-brand or affinity contractual counterparty to any Defendant Releasee or
Member Releasee, and, if so, separately identify the accounts included in
respect of Section 14(a)(i)(B) that relate to that co-brand or affinity program,
and (2) that that Person has advised any and all joint account holders on any of
the account(s) included in respect of Section 14(a)(i)(B) that that Person is
excluding that account(s) from the Settlement Damages Class; and (D) include the
following statement from such authorized representative: “On behalf of [the
non-natural Person], I request that [that Person] be excluded from the
Settlement Damages Class in the Consolidated Action in In re Currency Conversion
Fee Antitrust Litigation, MDL No. 1409. I affirm under penalty of perjury that:
I have listed [that Person’s] full name, current address, taxpayer
identification number, and all account numbers of [that Person’s] Credit Card
and/or Debit Card accounts in relation to which [that Person] is a member of the
Settlement Damages Class, I have certified that [that Person] is / is not a
co-brand or affinity contractual counterparty to any Defendant Releasee or
Member Releasee, [and, if it is such a counterparty, I have separately
identified the accounts that relate to that co-brand or affinity program from
the account numbers of [that Person’s] Credit Card and/or Debit Card accounts in
relation to which [that Person] is a member of the Settlement Damages Class],
and I have advised any joint account holders on any of the account numbers of
[that Person’s] Credit Card and/or Debit Card accounts in relation to which
[that Person] is a member of the Settlement Damages Class that [that Person] is
taking this action and that that account(s) will not be entitled to any
payment.”

(ii) Exclusion requests by natural Persons must: (A) be signed by that member of
the Settlement Damages Class; (B) include that Person’s full name and current
address; (C) include all account numbers of that Person’s Credit Card and/or
Debit Card

 

46



--------------------------------------------------------------------------------

accounts for which that Person is a member of the Settlement Damages Class, or
that Person’s complete social security number; (D) include an affirmation, under
penalty of perjury, that that Person has advised any and all joint account
holders on any such account(s) that that Person is excluding the account(s) from
the Settlement Damages Class; and (E) include the following statement: “I
request to be excluded from the Settlement Damages Class in the Consolidated
Action in In re Currency Conversion Fee Antitrust Litigation, MDL No. 1409. I
affirm under penalty of perjury that: I have listed my full name, current
address, all account numbers of my Credit Card and/or Debit Card accounts in
relation to which I am a member of the Settlement Damages Class (or, in the
alternative, have provided my complete social security number), and I have
advised any joint account holders on such accounts that I am taking this action
and that such account(s) will not be entitled to any payment.”

(iii) No request for exclusion will be valid unless all of the information
described above is included. If a timely and valid request for exclusion is made
by a member of the Settlement Damages Class, then no payment shall be made with
respect to any account(s) of such Person. Settlement Classes Counsel and
Defendants shall use such opt out information only for purposes of determining
and/or establishing whether a Person has timely and properly opted out of the
Settlement Damages Class, and shall, absent further court order, redact any
social security and account number(s) before providing a request for exclusion
to any non-Party (including, without limitation, any filing with the Court)
other than the issuing Member(s) that issued the respective account(s). All
Settlement Damages Class Members (whether or not a Claimant or Authorized
Claimant), and all members of the Settlement Injunctive Class (whether

 

47



--------------------------------------------------------------------------------

or not a Settlement Damages Class Member), shall be bound by all determinations
and judgments concerning the Settlement Agreement and the settlement
contemplated hereby.

(b) Within twenty (20) business days after the Court-ordered deadline for timely
and properly opting out from the Settlement Damages Class, Settlement Classes
Counsel shall provide to counsel for Defendants an encrypted electronic file of
the names, applicable addresses, and applicable account numbers of the members
of the Settlement Damages Class who or which have timely and properly opted out
of the Settlement Damages Class as permitted by the Court, as well as the total
number of such Persons and of their applicable accounts. Such electronic file
shall be delivered by overnight courier to counsel for each of the Defendants,
with signature by the recipient required for delivery, and the
password/encryption key delivered separately. Defendants shall maintain the
original and any copy of such information in encrypted format. When not in use,
any information obtained from such electronic file shall be kept in encrypted or
equally secure format. Provided, however, that nothing in this Section 14(b)
shall limit in any way the ability of any Defendant to disclose such information
to any court or other forum, or to any issuing Member(s) that issued the
account(s) for which such information is to be disclosed, in un-encrypted format
to the extent appropriate to address whether any member of the Settlement
Damages Class timely and properly opted out from the Settlement Damages Class as
permitted by the Court. If any Defendant determines it is appropriate to file
any account number(s) and/or Social Security Number(s) with any court or other
forum to address whether any member of the Settlement Damages Class timely and
properly opted out from the Settlement Damages Class as permitted by the Court,
it shall seek to file such information under seal. Defendants, in their sole
discretion, shall then have the

 

48



--------------------------------------------------------------------------------

collective option to terminate, without liability, this Settlement Agreement,
and thus prevent Final Settlement Approval, and Defendants shall then have the
right to repayment from the Gross Settlement Fund in accordance with the
provisions set forth in a separate, concurrently executed, “Termination by
Defendants Agreement.” The Termination by Defendants Agreement will be presented
to the Court in camera in connection with the motions described in Sections 6
and 8 above.

15. Releases.

(a) Upon Final Settlement Approval, each of the Releasors unconditionally, fully
and finally releases and forever discharges each of the Defendant Releasees, and
each of the Member Releasees, from each of the Released Claims. For avoidance of
doubt, these Releases do not apply to claims for breach of this Settlement
Agreement.

(b) The Parties believe that the Releases will have the effect of, inter alia,
extinguishing the Claims that are the subject of the State FX Cases.

16. Covenant Not to Sue or Continue Suit.

Upon Final Settlement Approval, each of the Releasors hereby covenants and
agrees that it shall not take any step whatsoever to commence, institute,
continue, pursue, maintain, prosecute or enforce any Released Claim(s), on
behalf of itself or any other Person, against any of the Defendant Releasees or
Member Releasees. Upon Final Settlement Approval, each of the Releasors hereby
warrants and represents that he/she/it has not assigned, sold or otherwise
transferred any Claim that he/she/it previously had that otherwise would fall
within the scope of Sections 15 or 16.

 

49



--------------------------------------------------------------------------------

17. Waiver of Rights.

Upon Final Settlement Approval, each of the Releasors hereby expressly waives
and relinquishes the provisions, rights, and benefits of Section 1542 of the
California Civil Code, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor;

and any and all provisions, rights and benefits of any similar, comparable, or
equivalent state, federal, or other law, rule or regulation or the common law or
equity. In addition, upon Final Settlement Approval, each of the Releasors
hereby expressly waives and relinquishes the provisions, rights, and benefits of
Section 20-7-11 of the South Dakota Codified Laws, which otherwise would bar
relinquishment of Claims which a creditor does not know or suspect to exist, and
any and all provisions, rights and benefits of any similar, comparable, or
equivalent state, federal, or other law, rule or regulation or the common law or
equity. Each Releasor may hereafter discover facts other than, different from,
or in addition to those that he, she or it knows or believes to be true with
respect to the Released Claims, but each Releasor hereby expressly waives and
fully, finally and forever settles and releases and discharges, any known or
unknown, suspected or unsuspected, contingent or noncontingent Released Claims
within the scope of Section 15, whether or not concealed or hidden, and without
regard to the subsequent discovery or existence of such other, different or
additional facts. The Representative Plaintiffs acknowledge, and the Settlement
Classes Members shall be deemed by operation of the Final Judgment and Order of
Dismissal to have acknowledged, that the foregoing waiver was separately
bargained for and is a key element of this Settlement Agreement.

 

50



--------------------------------------------------------------------------------

18. Additional Releases.

Upon Final Settlement Approval, each of the Defendants releases and discharges
each of the Representative Plaintiffs and their counsel and experts from any
Claims relating to the institution or prosecution of the Consolidated Action,
except as set forth in the last sentence of this Section. Upon Final Settlement
Approval, each of the Representative Plaintiffs and the other Settlement Damages
Class Members releases and discharges each of the Defendants and each of their
counsel and experts from any Claims relating to the defense of the Consolidated
Action, except as set forth in the last sentence of this Section. For avoidance
of doubt, the releases in this Section 18 shall have no effect whatsoever on
(i) the Motion for Dismissal of Ross et al. v. Bank of America, N.A. (USA), et
al., No. 05-CV-7116 (S.D.N.Y.) (WHP), under Rule 41(b) of the Federal Rules of
Civil Procedure that was filed in the Consolidated Action on November 14, 2005;
or (ii) any Claims for any violation of any protective order or confidentiality
order or confidentiality agreement in the Consolidated Action, the State FX
Cases, or any other proceeding.

19. Preservation of Discovery Materials.

(a) The Parties shall preserve all discovery materials in the Consolidated
Action until the last to occur of: Final Settlement Approval; final resolution
of Ross et al. v. American Express Co. et al., No. 04-CV-05723 (S.D.N.Y.) (WHP);
and final resolution of Ross et al. v. Bank of America, N.A. (USA) et al.,
No. 05-CV-7116 (S.D.N.Y.) (WHP). Within sixty (60) days after the latest event
described in the first sentence of this Section 19, and in accordance with the
provisions of the Protective Order entered by this Court on June 19, 2002 and in
force as of the date of this Settlement Agreement, Settlement Classes Counsel
shall take all steps appropriate to return the discovery materials produced in
the Consolidated Action by each Defendant.

 

51



--------------------------------------------------------------------------------

(b) For avoidance of doubt, notwithstanding anything else in this Settlement
Agreement, or any Court order, including, without limitation, the Protective
Order entered by the Court on June 19, 2002, each Defendant may permanently
retain copies of: (i) all contention interrogatory responses served by
plaintiffs in the Consolidated Action, and use and disclose such materials in
connection with (A) the implementation or enforcement of the Releases, Covenant
Not to Sue or Continue Suit, Waiver of Rights, Additional Releases, injunctions,
bars, stays and/or dismissals contemplated by this Settlement Agreement, the
Preliminary Approval Order and/or the Final Judgment and Order of Dismissal,
and/or (B) any showing of, or issue relating to, the amount of actual damages
claimed in the Consolidated Action; and (ii) the December 22, 2004 and April 15,
2005 joint expert reports by Drs. Gustavo E. Bamberger and Bradley N. Reiff
served by plaintiffs in the Consolidated Action, and use and disclose such
materials in connection with any showing of, or issue relating to, the amount of
actual damages claimed in the Consolidated Action.

20. Confidentiality Protection.

All settlement- or discovery-related materials and information provided by any
of the Defendants or any of the other Defendant Releasees or Member Releasees,
before or after the date of this Settlement Agreement, including, without
limitation, documents, answers to interrogatories, answers to requests for
admission, and deposition testimony, shall be governed by the Protective Order
entered by this Court on June 19, 2002 and in force as of the Effective Date of
this Settlement Agreement. The Claims Administrator and any other Person(s)

 

52



--------------------------------------------------------------------------------

involved in notice or claims administration (except for Settlement Classes
Counsel, the Defendants, and counsel for the Defendants) shall agree in writing
to comply with the terms of the Protective Order and the security provisions set
forth in the Plan of Administration and Distribution before receiving any notice
or claims materials or information, and shall agree in writing to be subject to
the jurisdiction of the Court for any violation of such Order or agreement. The
Claims Administrator, Settlement Classes Counsel and any other Person(s)
involved in claims administration may upon proper request by any Settlement
Damages Class Member provide to such Settlement Damages Class Member information
relating to his, her, or its particular Claim Form.

21. Termination or Disapproval.

If the Settlement Agreement terminates, or the Court for any reason does not
enter any material part of the Preliminary Approval Order, or if such approval
is modified, reversed or set aside on further judicial review, or if the Court
for any reason does not enter any material part of the Final Judgment and Order
of Dismissal, or if the Court enters the Final Judgment and Order of Dismissal
and judicial review is sought and, on such review, such Final Judgment and Order
of Dismissal is not fully affirmed such that there is no Final Settlement
Approval, then this Settlement Agreement terminates and becomes null and void
and shall be without prejudice to the status quo ante rights, positions and
privileges of the Parties, except as otherwise expressly provided herein. In
such case, the Parties shall immediately and jointly move the Court to vacate
the Preliminary Approval Order (except as to the provisos in Section 6(b)(iv))
and the Final Judgment and Order of Dismissal (except as to the provisions of
Section 8(a)(x)) to the extent either is then in effect, with the object that
the operative complaint in the Consolidated

 

53



--------------------------------------------------------------------------------

Action shall be the Second Consolidated Amended Class Action Complaint filed on
August 15, 2003, and that no class shall be certified except as may have been
certified in the Consolidated Action prior to the execution of the Settlement
Agreement (subject to any further judicial review, request for further judicial
review and/or further decisions by the Court), and shall immediately and jointly
move the Second Circuit to vacate the stipulation(s) described by Section 7 of
this Settlement Agreement, with the object that the appeals or requests for
leave to appeal removed from active consideration as a result of said
stipulation(s) shall be returned to active consideration by the Second Circuit
and shall proceed forward as determined by the Second Circuit. For the avoidance
of doubt, if there is no Final Settlement Approval or this Settlement Agreement
terminates prior to Final Settlement Approval and the parties return to the
status quo ante in the Consolidated Action, nothing herein, including, but not
limited to, the stipulated certification of the Settlement Classes, shall result
in the waiver of any right of any Defendant to enforce any applicable
arbitration rights or to assert any other right or position that it could have
asserted if this Settlement Agreement had never been reached or proposed to the
Court.

22. This Settlement Is Not an Admission.

The Parties hereto agree that, whether or not there shall be Final Settlement
Approval, this Settlement Agreement (including, without limitation, its
exhibits), and any and all negotiations, documents and discussions associated
with it, shall be without prejudice to the rights, positions or privileges of
any Party (except as expressly provided for in this Settlement Agreement,
including, without limitation, its exhibits), and shall not be deemed or
construed to be an admission or evidence of any violation of any statute, law,
rule, regulation or principle of common law or equity, or of any liability or
wrongdoing, by any of the Defendants, or of the

 

54



--------------------------------------------------------------------------------

truth of any of the Claims, and evidence thereof shall not be discoverable or
used, directly or indirectly, in any way, whether in the Consolidated Action or
in any other action or proceeding, except for purposes of demonstrating,
describing, implementing or enforcing the terms and conditions of this
Settlement Agreement, the Preliminary Approval Order and/or the Final Judgment
and Order of Dismissal.

23. Binding Effect.

This Settlement Agreement shall be binding upon, and inure to the benefit of,
the Defendants, the Representative Plaintiffs and all Settlement Classes
Members, and their respective successors and assigns. The Defendant Releasees
other than the Defendants, and the Member Releasees, are third party
beneficiaries authorized to enforce the Releases in Section 15, the Covenant Not
to Sue or Continue Suit in Section 16, the Waiver of Rights in Section 17, the
Preliminary Approval Order, and the Final Judgment and Order of Dismissal, as
applicable to them.

24. Integrated Agreement.

This Settlement Agreement (including its exhibits), along with the
Termination/Adjustment by Defendants Agreement, contains an entire, complete,
and integrated statement of each and every term and condition agreed to by and
among the Parties and is not subject to any term or condition not provided for
herein. This Settlement Agreement shall not be modified in any respect except by
a writing executed by duly authorized representatives of all the Parties hereto.
In entering into this Settlement Agreement, no Party has made or relied on any
warranty or representation not specifically set forth herein. There shall be no
waiver of any term or condition absent an express writing to that effect by the
Party to be charged with that

 

55



--------------------------------------------------------------------------------

waiver (including, for non-natural Persons, by an authorized representative
thereof). No waiver of any term or condition in this Settlement Agreement by any
Party shall be construed as a waiver of a subsequent breach or failure of the
same term or condition, or waiver of any other term or condition of this
Settlement Agreement.

25. Headings.

The headings used in this Settlement Agreement are for the convenience of the
reader only and shall not affect the meaning or interpretation of this
Settlement Agreement.

26. No Party Is the Drafter.

No Party hereto shall be considered the drafter of this Settlement Agreement or
any provision hereof for the purpose of any statute, case law or rule of
interpretation or construction that might cause any provision to be construed
against the drafter.

27. Choice of Law.

This Settlement Agreement is made in the State of New York, and all terms of
this Settlement Agreement and the exhibits hereto shall be governed by and
interpreted according to the substantive laws of the State of New York without
regard to its choice of law or conflict of laws principles; provided, however,
that any exhibit hereto that expressly states that it is to be governed by the
law of another jurisdiction shall be governed by the law so identified in that
exhibit.

28. Authorization to Enter Settlement Agreement.

Each of the undersigned representatives of each of the Party/(ies) represents
that he/she is fully authorized to enter into, and to execute, this Settlement
Agreement on behalf of that Party/(ies). Each of the Parties agrees that, in
return for the agreements herein, he/she/it is receiving good and valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged.

 

56



--------------------------------------------------------------------------------

29. Signature.

The Parties may sign this Settlement Agreement, and Exhibits A, B, and C hereto,
in counterparts, and the signature of counterparts shall have the same effect as
if the same instrument had been signed. Facsimile signatures shall be considered
as valid signatures as of the Signature Date, although the original signature
pages shall thereafter be appended to this Settlement Agreement. This Settlement
Agreement shall not be deemed signed until it has been signed by all of
Plaintiffs’ Co-Lead Counsel and by an authorized representative of each of the
Defendants, and Exhibits A, B and C have been signed by or on behalf of all of
the parties to each of them. Before or immediately upon the delivery of all such
signatures, Plaintiffs’ Co-Lead Counsel shall provide counsel for Defendants
with delivery instructions for the making of the wire transfer to the Settlement
Fund described in Section 3(a) above.

30. Resolution of Disputes; Jurisdiction.

Any dispute concerning the matters contained in this Settlement Agreement, the
Preliminary Approval Order or the Final Judgment and Order of Dismissal shall,
if they cannot be resolved by negotiation and agreement, be submitted to the
Court. The Court shall retain personal and subject matter jurisdiction over the
implementation and enforcement of this Settlement Agreement, the Preliminary
Approval Order and the Final Judgment and Order of Dismissal, including, but not
limited to, any disputes relating to or arising out of the Releases, the
Covenant Not to Sue or Continue Suit, the Waiver of Rights, the Additional
Releases, the timeliness and/or validity of any opt out, and/or any Claim Form
submitted for payment from the

 

57



--------------------------------------------------------------------------------

Net Settlement Fund. In the event that any of the provisions of this Settlement
Agreement, the Preliminary Approval Order or the Final Judgment and Order of
Dismissal is asserted by any Defendant Releasee or Member Releasee as a defense
in whole or in part to any Claim or otherwise asserted in any other suit, action
or other proceeding by a Settlement Damages Class Member, that Defendant
Releasee or Member Releasee shall be entitled to an immediate stay and
injunction of that suit, action or other proceeding until the Court has entered
an order or judgment finally determining any issues relating to such defense or
assertion and no further judicial review of such order or judgment is possible.

31. Publicity.

(a) Plaintiffs’ Co-Lead Counsel, Settlement Classes Counsel, Representative
Plaintiffs, Defendants and counsel for Defendants shall not file in any court
the full text or substantially all of any copy of this Settlement Agreement
during the period from the Signature Date to the date prescribed in Section 6(a)
for the filing of the motion for Preliminary Approval of this Settlement
Agreement.

(b) Plaintiffs’ Co-Lead Counsel, Settlement Classes Counsel, Representative
Plaintiffs, Defendants and counsel for Defendants shall make no public
statements regarding this settlement prior to the Effective Date. Provided,
however, that nothing in this Section 31(b) shall limit in any way the ability
of Plaintiffs’ Co-Lead Counsel, Settlement Classes Counsel, the Representative
Plaintiffs, Defendants or counsel for any Defendants to: disclose the fact of
the execution of this Settlement Agreement to the Court; make any disclosure
under state or federal law (including, without limitation, state or federal
securities law, such as the Securities Exchange Act of 1934, as amended); make
any disclosure under the rules or regulations of any

 

58



--------------------------------------------------------------------------------

self-regulatory organization, including, without limitation, New York Stock
Exchange LLC; make disclosure of any information that is already a matter of
public record; respond to press or other inquiries; or disclose any information
to auditors, accountants, tax and financial advisors and/or legal counsel to
render professional advice.

(c) In no event shall Plaintiffs’ Co-Lead Counsel, Settlement Classes Counsel,
or the Representative Plaintiffs make any public statements that disparage the
business or reputation of any of the Defendant Releasees or Member Releasees
based on the subject matter of the Consolidated Action, or mischaracterize the
Settlement Agreement or any of its terms, provided, that this sentence does not
apply to statements in any judicial proceeding, including, but not limited to,
Ross et al. v. American Express Co. et al., No. 04-CV-05723 (S.D.N.Y.) (WHP),
and Ross et al. v. Bank of America, N.A. (USA) et al., No. 05-CV-7116 (S.D.N.Y.)
(WHP). Nor shall Plaintiffs’ Co-Lead Counsel, Settlement Classes Counsel, or the
Representative Plaintiffs fail to comply with any applicable confidentiality
order or confidentiality agreements or protective orders in communicating with
members of the Settlement Classes or otherwise.

(d) In no event shall Defendants or counsel for any Defendants make any public
statements that disparage the business or reputation of any of the Plaintiffs’
Co-Lead Counsel, Settlement Classes Counsel, or the Representative Plaintiffs
based on the subject matter of the Consolidated Action, or mischaracterize the
Settlement Agreement or any of its terms, provided, that this sentence does not
apply to statements in any judicial proceeding, including, but not limited to,
Ross et al. v. American Express Co. et al., No. 04-CV-05723 (S.D.N.Y.) (WHP),
and Ross et al. v. Bank of America, N.A. (USA) et al., No. 05-CV-7116 (S.D.N.Y.)

 

59



--------------------------------------------------------------------------------

(WHP). Nor shall Defendants or counsel for any Defendants fail to comply with
any applicable confidentiality order or confidentiality agreements or protective
orders in communicating with members of the Settlement Classes or otherwise.

32. Provision of Notice.

All notices under this Settlement Agreement shall be in writing. Except as
otherwise specifically provided herein, each such notice shall be given by
(i) hand delivery, (ii) facsimile, or (iii) Federal Express or similar overnight
courier, addressed to the applicable address set forth on the signature pages
hereof, or to such other address or person as the applicable Person may
designate by giving notice in the manner described in this Section.

IN WITNESS WHEREOF, each of the signatories has read and understood this
Settlement Agreement, has executed it, and represents that he/she is authorized
to execute this Settlement Agreement on behalf of the Party(ies) he/she
represents, who or which has/have agreed to be bound by its terms upon the
Effective Date and has/have entered into this Settlement Agreement.

Dated: July 20, 2006

 

By:   /s/ Merrill G. Davidoff    

By:

  /s/ Mark P. Ladner Merrill G. Davidoff, Esq.    

Mark P. Ladner, Esq.

Ruthanne Gordon, Esq.    

William R. Wade-Gery, Esq.

Edward W. Millstein, Esq.    

MORRISON & FOERSTER LLP

Michael J. Kane, Esq.    

1290 Avenue of the Americas

David A. Langer, Esq.    

New York, NY 10104-0050

BERGER & MONTAGUE, P.C.    

Tel: 212-468-8000

1622 Locust Street    

Fax: 212-468-7900

Philadelphia, PA 19103    

Tel: 215-875-3000

Fax: 215-875-4604

    Counsel for Defendants Bank of America Corporation, Bank of America N.A.
(USA), and Bank of America, N.A. Plaintiffs’ Co-Lead Counsel and Co-Counsel for
plaintiffs S. Byron Balbach, Jr., Jeanne H. Balbach, Woodrow W. Clark, Leslie
Cooper, Cherie R. Donald, Andrea Kune, Pamela Meyerson, Michael H. Oshry,
Camille LaPlaca-Post, Herve Senequier, Robert Ross, Randal Wachsmuth, and
Jeffrey Zakem    

 

60



--------------------------------------------------------------------------------

By:   /s/ Bonny E. Sweeney    

By:

  /s/ Peter E. Greene

Patrick Coughlin, Esq.

    Charles E. Buffon, Esq.

Bonny E. Sweeney, Esq.

   

Robert D. Wick, Esq.

Christopher M. Burke, Esq.

   

COVINGTON & BURLING L.L.P.

Jeffrey D. Light, Esq.

   

1201 Pennsylvania Avenue NW

LERACH COUGHLIN STOIA GELLER    

Washington, DC 20004

RUDMAN & ROBBINS LLP    

Tel: 202-662-6000

655 West Broadway, Suite 1900

   

Fax: 202-662-6291

San  Diego, CA 92101

   

Tel: 619-231-1058

   

Peter E. Greene, Esq.

Fax: 619-231-7423

   

Cyrus Amir-Mokri, Esq.

   

Peter S. Julian, Esq.

Plaintiffs’ Co-Lead Counsel and Co-Counsel for plaintiffs S. Byron Balbach, Jr.,
Jeanne H. Balbach, Woodrow W. Clark, Leslie Cooper, Cherie R. Donald, Andrea
Kune, Pamela Meyerson, Michael H. Oshry, Camille LaPlaca-Post, Herve Senequier,
Robert Ross, Randal Wachsmuth, Jeffrey Zakem, Kayta George, David Shrieve, Tara
Rado, Anthony Ralphs, David Ultan, Shannon Mattingly, and Timur Nusratty    

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

Four Time Square

New York, NY 10036

Tel: 212-735-3000

Fax: 212-735-2000

 

Counsel for Defendants JPMorgan Chase & Co., Chase Bank, USA, N.A., and the
JPMorgan Chase Bank, N.A.

                    — and —

 

By:   /s/ Dennis Stewart    

By:

  /s/ David F. Graham Dennis Stewart, Esq.    

Charles W. Douglas, Esq.

HULETT HARPER STEWART LLP    

David F. Graham, Esq.

550 West C. Street, Suite 1600    

Theodore R. Scarborough, Esq.

San Diego, CA 92101    

SIDLEY AUSTIN LLP

Tel: 619-338-1133    

One South Dearborn Street

Fax: 619-338-1139    

Chicago, Illinois 60603

   

Tel: 312-853-7000

Co-Counsel for plaintiffs Kayta George, David Shrieve, Tara Rado, Anthony
Ralphs, David Ultan, Shannon Mattingly, and Timur Nusratty    

Fax: 312-853-7036

 

Counsel for Defendants Citigroup Inc., Citibank (South Dakota), N.A., Universal
Bank, N.A., Universal Financial Corp., and Citicorp Diners Club Inc.

 

61



--------------------------------------------------------------------------------

By:   /s/ George A. Cumming

George A. Cumming, Esq.

MORGAN, LEWIS & BOCKIUS LLP

One Market

Spear Street Tower

San Francisco, CA 94105

Tel: 415-442-1000

Fax: 415-442-1001

Harry T. Robins, Esq.

MORGAN, LEWIS & BOCKIUS LLP

101 Park Avenue

New York, NY 10178-0060

Tel: 212-309-6000

Fax: 212-309-6001

Counsel for Defendants HSBC Finance Corporation (f/k/a Household International,
Inc.) and HSBC Bank Nevada, N.A. (f/k/a Household Bank (SB), N.A.)

 

62



--------------------------------------------------------------------------------

By:   /s/ Christopher R. Lipsett

Christopher R. Lipsett, Esq.

WILMER CUTLER PICKERING HALE
AND DORR LLP

399 Park Avenue

New York, NY 10022

Tel: 212-230-8800

Fax: 212-230-8888

Daniel H. Squire, Esq.

WILMER CUTLER PICKERING HALE
AND DORR LLP

1875 Pennsylvania Avenue, NW

Washington, DC 20006

Tel: 202-663-6000

Fax: 202-663-6363

Counsel for Defendants MBNA America Bank, N.A. and MBNA America (Delaware), N.A.

 

By:   /s/ Edward S. Rogers

Alan S. Kaplinsky, Esq.

Edward D. Rogers, Esq.

Mark S. Stewart, Esq.

BALLARD SPAHR ANDREWS &
INGERSOLL, LLP

1735 Market Street, 51st Floor

Philadelphia, PA 19103-7599

Tel: 215-665-8500

Fax: 215-864-8999

Counsel for Defendants Washington Mutual Inc., Washington Mutual Bank, and New
American Capital Inc.

 

63



--------------------------------------------------------------------------------

By:   /s/ Jay N. Fastow

Jay N. Fastow, Esq.

Bruce A. Colbath, Esq.

Fiona A. Schaeffer, Esq.

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, New York 10153

Tel: 212-310-8000

Fax: 212-310-8007

Counsel for Defendants MasterCard International Incorporated, MasterCard
International, LLC, and MasterCard Incorporated

 

By:   /s/ M. Laurence Popofsky

M. Laurence Popofsky, Esq.

Brian P. Brosnahan, Esq.

HELLER EHRMAN LLP

333 Bush Street

San Francisco, CA 94104-2878

Tel: 415-772-6000

Fax: 415-772-6268

Robert J. Vizas, Esq.

ARNOLD & PORTER LLP

90 New Montgomery Street

Suite 600

San Francisco, CA 94105

Tel: 415-356-3001

Fax: 415-356-3099

Counsel for Defendant Visa U.S.A. Inc.

 

64



--------------------------------------------------------------------------------

— and— By:   /s/ Randall A. Hack

Randall A. Hack, Esq.

Edward C. Fitzpatrick, Esq.

Timothy M. Maggio, Esq.

LORD, BISSELL & BROOK LLP

111 South Wacker Drive

Chicago, IL 60606-4410

Tel: 312-443-0700

Fax: 312-443-0336

Counsel for Defendant Visa International Service Association

 

65